


Exhibit 10.19

 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

Between

 

BACCARAT SILICON INC.

a California corporation

 

(“Seller)

 

and

 

DAN CAPUTO CO.,

a California corporation

 

(“Buyer”)

 

--------------------------------------------------------------------------------


 

 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

This Agreement for Purchase and Sale of Real Property (“Agreement”) is made as
of this Fifth (5th) day of August, 2003 (“Effective Date”) by and between
BACCARAT SILICON INC., a California corporation (“Seller”), and DAN CAPUTO CO.,
a California corporation (“Buyer”).

 

To provide for the purchase and sale of the real property herein described, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Buyer and Seller agree as follows:

 

1.             Purchase and Sale of Property.  Seller shall sell to Buyer, and
Buyer shall purchase from Seller, upon the terms and conditions hereinafter set
forth, that certain real property (APN 003-863-007) located at 1566 Moffett
Street in the City of Salinas, County of Monterey, State of California, and more
particularly described on Exhibit ”A” attached hereto (“Property”).  The
Property is improved with a free-standing industrial/office building
(“Building”) and ancillary buildings.  The Property shall include (i) said real
property, (ii) the Building, all other structures located on the Property, and
all equipment owned by Seller and used in connection with the operation of the
Building, such as heating and air conditioning systems (collectively, “Building
Improvements”), (iii) all personal property owned by Seller located on and used
exclusively in the use or operation of the Building, if any (“Personal
Property”) and (iv) all rights, privileges, and easements appurtenant to the
Property, including, without limitation, all development rights, air rights,
water, water rights, riparian rights and water stock relating to the Property,
any rights of way or other appurtenances reflected in the public record and used
in connection with the beneficial use and enjoyment of the Property, and all of
Seller’s right, title, and interest in and to all public roads and alleys
adjoining or servicing the Property.

 

2.             Purchase Price.  Buyer shall pay Six Million One Hundred Thousand
Dollars ($6,100,000) for the Property (“Purchase Price”).

 

3.             Payment of Purchase Price.  The Purchase Price for the Property
shall be evidenced by and paid to Seller as follows:

 

(a)           Deposit.  Concurrently with Buyer’s execution of this Agreement,
Buyer shall deposit with Escrow Holder (as defined in Section 4(a) below), by
wire transfer or a bank cashier’s check, the amount of One Hundred Thousand
Dollars ($100,000.00) (“Initial Deposit”).  Escrow Holder shall place the
Initial Deposit in an interest-bearing account with all interest accruing to
Buyer.  If Buyer terminates this Agreement prior to the expiration of the
Feasibility Period (as defined in Section 6 below), Escrow Holder shall return
the Initial Deposit and all interest accrued to Buyer. If Buyer does not
terminate this Agreement prior to the expiration of the Feasibility Period in
accordance with Section 6(b), the Initial Deposit shall become nonrefundable to
Buyer, except as provided in Sections 8 and 15(b) below.  The Initial Deposit
shall be credited against the Purchase Price at the Close of Escrow (as defined
in Section 4(b) below).

 

1

--------------------------------------------------------------------------------


 

(b)           Additional Deposit.  Unless Buyer terminates this Agreement in
accordance with Section 6(b), Buyer shall, on or before the last day of the
Feasibility Period, deposit with Escrow Holder cash in the amount of Two Hundred
Thousand Dollars ($200,000) (“Additional Deposit”).  Escrow Holder shall deposit
the Additional Deposit into an interest-bearing account together with the
Initial Deposit.  The Additional Deposit shall be non-refundable, except as
provided in Sections 8 and 15(b) below. The Additional Deposit shall be credited
against the Purchase Price at the Close of Escrow.  If Buyer fails to complete
the purchase of the Property in accordance with this Agreement, then Seller
shall be entitled to retain the Initial Deposit and the Additional Deposit as
liquidated damages pursuant to Section 15 hereof.

 

(c)           Purchase Price Balance.  On or before the Closing Date (as defined
in Section 4(b) below), Buyer shall deposit with Escrow Holder cash in the
amount of the Purchase Price, less the sum of the Initial Deposit and the
Additional Deposit and all interest accrued thereon.

 

4.             Escrow.

 

(a)           Escrow Holder.  Concurrently with the execution of this Agreement,
the parties shall open an escrow (“Escrow”) with First American Title Company,
whose address is 1727 North First Street, Suite 100, San Jose, California 95112,
Attention: Ms. Dian Blair, (408) 451-7800 (“Escrow Holder” or “Title Company”,
as applicable) for purposes of consummating the transaction contemplated by this
Agreement.  Concurrently with the opening of Escrow, the parties shall deliver
to Escrow Holder a copy of this Agreement and instructions for the disposition
of the Initial Deposit and Additional Deposit in accordance with the terms of
this Agreement.  At least twenty-four (24) hours prior to the Close of Escrow,
Buyer and Seller shall each deliver to Escrow Holder written closing
instructions and all executed documents, payments and funds necessary to
complete the same in accordance with the terms hereof.

 

(b)           Close of Escrow.  The Close of Escrow for the purchase and sale of
the Property shall occur on the first business day that is fifteen (15) calendar
days after the expiration of the Feasibility Period.  For purposes of this
Agreement, the “Close of Escrow” or the “Closing Date” shall mean the date that
the Grant Deed (as defined in Section 11(a)(i)) is recorded by Escrow Holder in
the Official Records of Monterey County, California.

 

5.             Title.

 

(a)           Title Approval.  Within seven (7) business days after the
Effective Date, Seller shall cause Escrow Holder to provide Buyer with a current
preliminary title report for the Property (the “Title Report”) issued by Escrow
Holder, together with copies of all related underlying documents.  Buyer shall
have thirty (30) days after receipt of the Title Report and underlying documents
within which to notify Seller in writing of any objections Buyer may have to any
exceptions to title as reflected in the Title Report (“Disapproved
Exceptions”).  Failure of Buyer to give Seller written notice of any Disapproved
Exceptions within said thirty (30) day period shall be deemed Buyer’s approval
of all exceptions to title shown on the Title Report.  Within ten (10) days
after receipt of Buyer’s notice of any Disapproved Exceptions, Seller may

 

 

2

--------------------------------------------------------------------------------


 

elect to (i) commit to cause such Disapproved Exceptions to be released of
record or to cause the Title Company to endorse over such Disapproved
Exceptions, prior to the Close of Escrow, or (ii) elect not to commit to remove
any Disapproved Exceptions.  If Seller fails to give notice of its election
within said ten (10) day period, Seller shall be deemed to have elected not to
remove any Disapproved Exceptions.  Notwithstanding the foregoing, Seller shall
be obligated to remove any delinquent taxes or assessments, mechanic’s liens or
monetary encumbrances placed by Seller on the Property prior to the Close of
Escrow.  If Seller elects or is deemed to have elected not to remove any
Disapproved Exceptions, Buyer shall have the right, within ten (10) days of
receipt of notice of Seller’s election or deemed election, to (i) elect to
terminate this Agreement, or (ii) waive its objection to the Disapproved
Exceptions and proceed to the Close of Escrow.  Buyer’s failure to make such
election within said ten (10) day period shall be deemed Buyer’s waiver of the
Disapproved Exceptions and election to proceed to the Close of Escrow.  In the
event this Agreement is terminated pursuant to this Section 5(a), Escrow Holder
shall return the Initial Deposit and all interest accrued thereon to Buyer, and
thereafter neither party shall have any further obligation hereunder except with
respect to the indemnity obligations pursuant to Sections 7(e) and 14 of this
Agreement.

 

(b)           Permitted Exceptions.  As used herein, “Permitted Exceptions”
shall mean all exceptions to title shown on the Title Report (including all
preprinted exceptions) approved by Buyer, any Disapproved Exceptions waived or
deemed waived by Buyer, the lien of real property taxes and assessments not yet
due and payable and supplemental taxes, if any, resulting from Buyer’s
acquisition of the Property, the Lease (as defined in Section 5(e), any title
exceptions resulting from or caused by Buyer in connection with its inspection
of or activities on the Property, any matters that would be disclosed by a
survey of the Property.

 

(c)           Intentionally Omitted.

 

(d)           Title Insurance.  Seller shall pay the premium for a standard
coverage CLTA owner’s policy of title insurance to be issued by Escrow Holder to
Buyer with a liability limit equal to the Purchase Price, showing title to the
Property vested in Buyer subject to the Permitted Exceptions (the “Owner’s Title
Policy”).  In the event Buyer desires to obtain a standard coverage ALTA owner’s
policy of title insurance, Buyer shall be responsible, at Buyer’s sole cost and
expense, for obtaining an ALTA Survey of the Property, and the payment of the
ALTA portion of the title policy premium.  Buyer shall pay, at Buyer’s sole cost
and expense, the cost of any endorsements required by Buyer.  In no event shall
the Close of Escrow be extended in order to permit Buyer to obtain a survey of
the Property.

 

(e)           IDT Lease.  The Property is currently occupied by Integrated
Device Technology, Inc. (“IDT”), an affiliate of Seller.  At the Close of
Escrow, Seller’s affiliate, 1566 Moffett LLC, a California limited liability
company, and IDT shall enter into a lease of the Property in the form attached
hereto as Exhibit “B” (“Lease”).  Under the Lease, IDT shall remain in occupancy
of the Property after the Close of Escrow for the term specified in the Lease.

 

(f)            Further Encumbrance.  Prior to the Close of Escrow, Seller shall
not voluntarily create any additional title exceptions, execute any leases of
the Property or further

 

 

3

--------------------------------------------------------------------------------


 

encumber the Property for a period beyond the Close of Escrow, except with
Buyer’s prior written consent, which may be given or withheld in Buyer’s sole
and absolute discretion.  If between the date of Buyer’s approval of title and
the Close of Escrow, any additional exception to title appears as shown in a
supplemental title report issued by the Title Company that is not approved by
Buyer or caused by Buyer or Buyer’s activities on the Property (in which case
the additional title exception shall be deemed a Permitted Exception), Buyer
shall give prompt written notice of such new title exception to Seller.  Seller
shall be obligated to remove from title (or to cause to be insured over to
Buyer’s reasonable satisfaction) any such additional title exceptions that are
voluntarily created by Seller between the expiration of the Feasibility Period
and the Close of Escrow.  With respect to any such additional title exceptions
that were not voluntarily created by Seller, Buyer shall have the right to
either (i) terminate this Agreement by giving written notice to Seller and
Escrow Holder and obtain the refund of the Deposits, or (ii) proceed with the
Close of Escrow and acquire the Property subject to such additional title
exceptions.  If necessary to remove such additional title exception, Seller may
extend the Close of Escrow for a period of not more than thirty (30) days.

 

6.             Buyer’s Feasibility Conditions.  Buyer’s obligation to purchase
the Property under this Agreement shall be conditioned and contingent upon the
satisfaction or waiver in Buyer’s sole and absolute discretion of Buyer’s
Feasibility Conditions on or before the date that is ninety (90) days after the
Effective Date (“Feasibility Period”).

 

(a)           Buyer’s Feasibility Conditions.  Buyer’s Feasibility Conditions
shall consist of the following:

 

(i)            Title.  Buyer’s approval of the state of title to the Property,
including (i) review and approval of the Title Report and of all documents
constituting title exceptions thereunder, (ii) review and approval of an ALTA
Survey for the Property (at Buyer’s option), and (iii) a determination that
Escrow Holder will issue at the Close of Escrow a title insurance policy in the
amount of the Purchase Price showing title to the Property vested in Buyer,
subject only to the Permitted Exceptions, with such endorsements as Buyer
desires, in form and content acceptable to Buyer (the “Owner’s Title Policy”).

 

(ii)           Due Diligence Documents.  Buyer’s review and approval of the Due
Diligence Documents (as defined in Section 7(a)).

 

(iii)          Project Approvals.  Buyer’s determination (i) that Buyer’s
intended use of the Property conforms with all applicable zoning ordinances,
subdivision laws, the CC&R’s and all other land use laws and regulations to
which the Property is subject, (ii) that the City will not impose any undue
restrictions on approvals required for Buyer’s intended use of the Property;
(iii) that Buyer will be able to obtain all governmental approvals and permits
necessary for Buyer’s intended use of the Property; and (iv) that the Property
is otherwise satisfactory for Buyer’s intended use.

 

(iv)          Physical Inspection.  Buyer’s approval of such Physical
Inspections (as defined in Section 7(c)) which Buyer elects to undertake with
respect to the Property during

 

 

4

--------------------------------------------------------------------------------


 

the Feasibility Period.  All costs, expenses, liabilities or charges incurred in
or related to the performance of any and all such Physical Inspections shall be
the responsibility of Buyer.

 

(v)           Environmental Condition.  Buyer’s approval of the environmental
condition of the Property, such Environmental Investigations (as defined in
Section 7(d)) which Buyer elects to undertake with respect to the Property
during the Feasibility Period and Buyer’s review and approval of all studies,
reports and documents relating to the environmental condition of the Property
and properties in the vicinity of the Property, if any.  All costs, expenses,
liabilities or charges incurred in or related to the performance or review of
any Environmental Investigation shall be the responsibility of Buyer.

 

(vi)          Other Matters.  Buyer’s investigation and approval of such other
matters concerning the Property as Buyer deems appropriate or necessary in its
sole discretion.

 

(b)           Waiver or Satisfaction of Conditions.  Buyer’s Feasibility
Conditions are solely for the benefit of Buyer and may be waived by Buyer in
writing.  If Buyer approves Buyer’s Feasibility Conditions, Buyer shall give
Seller and Escrow Holder written notice of such approval not later than 5:00
p.m. Pacific Time on the last day of the Feasibility Period.  If Buyer fails to
give written notice of approval of Buyer’s Feasibility Conditions prior to 5:00
p.m. Pacific Time on the last day of the Feasibility Period, this Agreement
shall be deemed terminated, the Initial Deposit and all interest accrued thereon
shall be returned to Buyer, and neither party shall have any further obligation
hereunder except for Buyer’s indemnity obligation under Section 7(e) hereof. 
Buyer’s failure to give its notice of approval prior to 5:00 p.m. Pacific Time
on the last day of the Feasibility Period shall be deemed Buyer’s disapproval of
Buyer’s Feasibility Conditions.  Buyer’s timely notice of approval of Buyer’s
Feasibility Conditions shall serve as Buyer’s election to proceed to the Close
of Escrow and shall constitute Buyer’s acknowledgment that Seller has given
Buyer every opportunity to consider, inspect and review to its satisfaction the
physical, environmental, legal and economic condition of the Property. 
Notwithstanding the foregoing, Buyer may elect at any time after the sixtieth
(60th) day of the Feasibility Period to waive Buyer’s Feasibility Conditions by
giving Seller and Escrow Holder written notice of such waiver.  If Buyer
delivers such notice, the Feasibility Period shall terminate upon Seller’s
receipt of such notice, and the Close of Escrow shall occur within fifteen (15)
days after the effective date of such termination.

 

7.             Due Diligence Documents; Right of Entry.

 

(a)           Due Diligence Documents.  Seller shall make available to Buyer for
review during the Feasibility Period, the following documents to the extent any
such items exist and are in the possession of Seller or its consultants
(collectively, “Due Diligence Documents”):

 

(i)            copies of all Phase I and Phase II reports and any other
environmental reports including all correspondence with the Monterey County
Environmental Health Department;

 

(ii)           copies of all contracts relating to the operation, maintenance
and management of the Property;

 

5

--------------------------------------------------------------------------------


 

(iii)          copies of property tax bills for the past three (3) years;

 

(iv)          copies of statements of operating expenses for the Property for
2000, 2001 and 2002 including operating expense history and all capital
expenditures;

 

(v)           “as-built” construction plans for the Building and any
alterations, if any;

 

(vi)          copies of all leases, subleases and rental agreements that will
remain in effect after the Close of Escrow (other than the Lease) pertaining to
the Property, together with any amendments or addenda;

 

(vii)         a schedule of personal property included with the Property as part
of the sale, if any;

 

(viii)        a schedule of any offsite or onsite improvement work Seller is
obligated to complete, but has not yet completed, and capital improvement work
in process, if any;

 

(ix)           copies of all soils, environmental and engineering reports
pertaining to the Property;

 

(x)            copies of architectural, civil and structural certificates of
compliance, if any;

 

(xi)           copies of most recent fire department inspection reports, if any;

 

(xii)          copies of any certificates of occupancy;

 

(xiii)         all materials provided to Seller by the previous owner at the
time Seller purchased the Property; and

 

(xiv)        copies of any existing ALTA surveys.

 

Seller makes no representation or warranty with respect to the accuracy or
completeness of any of the Due Diligence Documents made available to Buyer
except that the same are true and correct copies of the documents in Seller’s
possession.

 

(b)           Access to Due Diligence Documents.  Within seven (7) business days
after the Effective Date, Seller shall make the Due Diligence Documents
available for Buyer’s review.  The Due Diligence Documents shall be available
for review during the Feasibility Period by appointment only during regular
business hours on regular business days at IDT, 2975 Stender Way, Santa Clara,
California 95054.  Buyer may request an appointment to review the Due Diligence
Documents by contacting James L. Laufman, Esq., General Counsel of IDT at (408)
492-8614.  Buyer may request copies of the Due Diligence Documents during its
review thereof, and Seller shall, within three (3) business days after receipt
of the request, provide the same to Buyer subject to Buyer’s reimbursement of
Seller’s reasonable costs in providing such copies.

 

6

--------------------------------------------------------------------------------


 

Except for copies made by Seller, Buyer shall not remove the Due Diligence
Documents from their location.

 

(c)           Physical Inspection.  During the Feasibility Period, Buyer and
Buyer’s employees, agents, contractors and consultants (“Buyer’s Parties”) shall
have the right to enter the Property to perform such investigations and
inspections of the Property, including but not limited to soil, engineering,
geological, structural and visual tests and inspections (collectively, “Physical
Inspections”) of the Property as Buyer deems reasonably necessary at Buyer’s
sole cost and expense.  In conducting such Physical Inspections, Buyer and
Buyer’s Parties shall comply with all applicable laws, statutes, ordinances,
rules and regulations.  Buyer shall provide not fewer than three (3) business
days’ prior written notice to Seller at the address for notice set forth in
Section 16(a) below of any desired entry onto the Property by Buyer or Buyer’s
Parties to perform Physical Inspections, stating the date on which Buyer desires
such entry to occur, the name, address and telephone number of the Buyer’s Party
who will make the entry, and the nature and location on the Property of the
inspection to be performed.  At Seller’s option, any Physical Inspection that
Buyer desires to perform within the Building may be scheduled before or after
Seller’s regular working hours so as not to interfere with Seller’s use and
occupancy of the Building.  Buyer shall promptly repair any damage to the
Building occurring as a result of a Physical Inspection to the condition that
existed prior to such damage at its sole cost and expense.  Within five (5) days
after Buyer’s receipt thereof, Buyer shall provide Seller with copies of all
reports, data or test results resulting from any Physical Inspections.  All
Physical Inspections shall be subject to Section 7(e) hereof.

 

(d)           Environmental Investigations.  During the Feasibility Period,
Buyer and Buyer’s Agents may enter the Property to perform such non-invasive
environmental assessments of the Property (“Environmental Investigation”) which
Buyer elects to undertake at Buyer’s sole cost and expense with respect to the
Property; provided, however, in no event shall Buyer perform any “Phase II
Environmental Assessment” or any testing of soil and/or groundwater of the
Property (“Invasive Testing”) without Seller’s prior written consent and
compliance with this Section 7(d) .  Prior to performing any Environmental
Investigation, Buyer shall submit to Seller at the address for notice set forth
in Section 16(a) below, at least five (5) business days prior to the date of
Buyer’s proposed entry onto the Property for such Environmental Investigation,
the name of Buyer’s environmental consultant who will conduct the investigation,
evidence of the consultant’s level of expertise and experience, and a
description of the Environmental Investigation to be performed.  If the
Environmental Investigation will occur within the Building, Seller may require
that such Environmental Investigation be performed either before or after
Seller’s regular working hours so as not to interfere with Seller’s use and
occupancy of the Building.  If Buyer proposes any Invasive Testing, then in
addition to the foregoing information, Buyer shall submit to Seller the location
of any proposed borings for soil and/or groundwater sampling, the sampling and
analytical methods to be used, the chemical parameters and other conditions to
be tested, the health and safety plan to be followed, and the measures to be
taken to restore the affected areas to pre-existing conditions following
completion of the Invasive Testing.  Seller shall give Buyer written notice of
approval or disapproval of Buyer’s Invasive Testing investigation plan within
five (5) business days after receipt of the foregoing information.  If Seller
reasonably objects to the environmental consultant or objects to the Invasive
Testing investigation plan proposed by Buyer, Seller shall give Buyer written
notice of such disapproval

 

7

--------------------------------------------------------------------------------


 

and the reasons therefor within said five (5) business day period.  Thereafter,
Seller and Buyer shall promptly meet and negotiate in good faith to remove
Seller’s objections.  In the event that the parties are unable to agree,
Seller’s objections shall stand and Buyer may either terminate the Agreement,
choose another environmental consultant or elect to revise its Invasive Testing
investigation plan so as to remove Seller’s objections.  Buyer shall, at its
sole cost and expense, obtain any and all permits and approvals required from
applicable governmental agencies prior to commencing any Invasive Testing. 
Buyer shall not install any monitoring wells.  If Buyer seeks to sample
groundwater, Buyer shall do so through hydropunch or other geoprobe sampling
procedures.  Seller’s representatives may be present at all times during the
activities of Buyer and/or Buyer’s Parties on the Property.  Seller shall have
the right, at Seller’s expense to take split samples or verification samples
from any Invasive Testing conducted by Buyer.  All Environmental Investigations
shall be subject to Section 7(e) hereof.

 

If any reports, studies, tests, documents or information applicable to the
environmental condition of the Property arising out of an Environmental
Investigation or any Invasive Testing are required to be disclosed to a federal,
state or local agency or governmental body, then Buyer agrees that Seller shall
be the party to furnish such documentation to the applicable governmental agency
having jurisdiction over the Property and neither Buyer nor its agents,
employees or environmental consultants shall furnish such information to the
applicable governmental agencies.  If there is a demand for such information
generated by an Environmental Investigation or any Invasive Testing by a
governmental agency or by legal process issued by a court of competent
jurisdiction and Buyer has received actual notice of such demand, Buyer shall
promptly provide notice of such demand to Seller and afford Seller an
opportunity to impose any objections or defenses to such demand.  Buyer agrees
that copies of all reports, studies and other documents and information
generated or prepared by or for Buyer in connection with Buyer’s Environmental
Investigations or any Invasive Testing of the Property shall be furnished to
Seller within five (5) business days of Buyer’s receipt of same.

 

(e)           Insurance, Indemnity.  Buyer shall maintain and shall cause each
Buyer’s Party entering onto the Property to perform Physical Inspections,
Environmental Investigations or Invasive Testing to maintain a policy or
policies of commercial general liability insurance insuring against claims and
liabilities arising directly from or related to acts, omissions or
investigations of Buyer and Buyer’s Parties in, on, or about the Property.  Such
insurance shall have limits of not less than Two Million Dollars ($2,000,000.00)
per occurrence, unless a lower limit is approved in writing by Seller, and shall
(i) specifically name Seller as an additional insured, (ii) not be canceled or
the coverage or liability limits reduced without thirty (30) days prior written
notice to Seller, (iii) insure the indemnity obligations of Buyer as set forth
below, and (iv) provide coverage which is primary to any coverage carried by
Seller and not in excess thereto.  Buyer shall deliver insurance certificates to
Seller prior to any entry onto the Property by Buyer or any of Buyer’s Parties. 
Buyer shall indemnify, defend and hold Seller harmless from and against any and
all claims, liabilities, costs and expenses, including reasonable attorneys’
fees and other direct costs that Seller may actually incur as a result of
Buyer’s activities on the Property, including breach of the confidentiality
provisions set forth below.  All entries onto the Property shall be arranged
through Seller.  Seller shall have the right to accompany Buyer and Buyer’s
Parties in connection with any entry onto the Property.

 

8

--------------------------------------------------------------------------------


 

(f)            Confidentiality.  Buyer shall take reasonable precautions, and
shall cause Buyer’s Parties to take reasonable precautions, not to voluntarily
disclose to others, except to those acting within or on behalf of Buyer who have
a business need to be informed, any information, in whatever form, which is
disclosed to or generated by Buyer or Buyer’s Parties or provided by Seller as a
result of Buyer’s access to and/or review of the Due Diligence Documents,
Buyer’s Physical Inspections, Environmental Investigations and/or Invasive
Testing.  Buyer agrees that the information contained in the Due Diligence
Documents or disclosed or generated by Buyer’s Physical Inspections,
Environmental Investigations and/or Invasive Testing shall be confidential and
shall be used for the limited purpose of deciding whether or not Buyer is
interested in purchasing the Property.  The foregoing confidentiality agreement
shall apply to both Buyer and Buyer’s Parties.  The foregoing confidentiality
obligation shall not apply to (i) any information in the public domain or which
enters the public domain after the date of this Agreement other than through
Buyer’s failure to comply with this Section 7(f), (ii) any information
previously known to Buyer, or (iii) any information Buyer is required by law to
disclose.  In the event that Buyer receives a demand for such information from a
governmental agency or by legal process issued by a court of competent
jurisdiction, Buyer shall promptly provide notice of such demand to Seller and
afford Seller an opportunity to impose any objections or defenses to such
demand.  If the Purchase Agreement terminates for any reason, Buyer shall
deliver to Seller the originals and all copies of any and all Due Diligence
Documents previously delivered to Buyer by Seller.  In addition, Buyer shall
promptly remove all information and any reports, data, or test results from
Buyer’s Physical Inspections, Environmental Investigations and Invasive Testing
from its files and shall exercise best faith efforts to require such removal
from those of its employees, agents, attorneys and environmental consultants
(subject to Applicable Laws), and following consultation with and direction from
Seller, either destroy such information or forward the same to Seller.

 

8.             Buyer’s Conditions to Close of Escrow.  The Close of Escrow and
Buyer’s obligation to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions (or Buyer’s waiver
thereof) for Buyer’s benefit on or prior to the Close of Escrow:

 

(a)           Title Policy.  The Title Company shall be committed to issue to
Buyer the Owner’s Title Policy insuring title vested in Buyer, subject only to
the Permitted Exceptions;

 

(b)           Delivery of Documents.  Seller shall have deposited into Escrow
for delivery to Buyer at the Close of Escrow the documents described and
required pursuant to Section 11(a) of this Agreement;

 

(c)           Delivery of Lease.  IDT shall have executed and delivered to
Escrow Holder for delivery to Buyer at the Close of Escrow a counterpart
original of the Lease;

 

(d)           Delivery of Option Agreement.  IDT shall have executed and
delivered to Escrow Holder for delivery to Buyer at the Close of Escrow two
counterpart originals of the Option Agreement (as defined in Section 11(a)(vii);
and

 

9

--------------------------------------------------------------------------------


 

(e)           Seller’s Obligations.  Seller shall have timely performed all of
its obligations required by the terms of this Agreement to be performed by
Seller.

 

If any of Buyer’s Closing Conditions have not been satisfied by the Closing
Date, then Buyer shall give Seller and Escrow Holder written notice on or before
the Closing Date specifying the particular condition that has not been
satisfied.  If Buyer delivers such notice, then Seller may postpone the Close of
Escrow for a period up to ten (10) days after the scheduled Closing Date in
order to permit Seller to take such action as is necessary to cause the closing
condition specified in Buyer’s notice to be satisfied.  If the condition
specified in Buyer’s notice is not satisfied on the Closing Date, as extended,
then Buyer may terminate this Agreement by providing written notice of such
termination to Seller and Escrow Holder on or within fifteen (15) days after the
extended Closing Date.  If Buyer so terminates this Agreement, Escrow Holder
shall return the Deposit and all interest accrued thereon to Buyer, and neither
party shall have any further obligation hereunder except for the indemnity
obligations under Sections 7(e) and 14 hereof.

 

9.             Representation and Warranties.

 

(a)           Seller’s Representations and Warranties.  Seller hereby makes the
following representations and warranties to Buyer as of the Effective Date and
as of the Close of Escrow.  The phrase “to Seller’s knowledge” as used in
certain of the representations and warranties shall mean the actual knowledge of
James L. Laufman, Esq., General Counsel of IDT, without any duty of
investigation or inquiry.

 

(i)            Authority.  Seller is duly and validly authorized to execute this
Agreement and perform all of its obligations hereunder.  This Agreement is
valid, binding and enforceable against Seller.

 

(ii)           Existing Agreement.  Neither Seller, nor to Seller’s knowledge,
the Property, is subject to any contract, agreement or restriction which would
prevent the consummation of the transactions contemplated by this Agreement.

 

(iii)          Actions.  Seller has not received written notice of any action,
suit or proceeding affecting the Property, at law or in equity, pending before
any federal, state or municipal governmental department, commission, board,
bureau, agency or instrumentality.

 

(iv)          No Violations of Declaration.  To Seller’s knowledge, Seller has
not received written notice that the Property is in violation of any provision
of the Declaration of Covenants, Conditions and Restrictions executed by CC&F
Salinas Properties, Inc. and Salinas Associates and recorded on September 21,
1982, on Reel 1579, page 142, of the Official Records of Monterey County,
California (“CC&R’s”).

 

Seller shall not be liable for breach of any of Seller’s representations or
warranties set forth in this Section 9(a), Seller shall not be in default under
this Agreement nor shall Buyer have the right to terminate this Agreement due to
the incorrectness of any of the representations and warranties set forth in this
Section 9(a) if, prior to the Close of Escrow, either (A) as to matters

 

10

--------------------------------------------------------------------------------


 

which are made to Seller’s knowledge, Seller obtains information not known to
James Laufman, Esq. on the Effective Date that would make any of such
representations and warranties incorrect and Seller promptly discloses such
information to Buyer, or (B) after the Effective Date, Seller receives a notice
of the type specified in Sections 11(a)(iii) or (iv), and Seller promptly
provides Buyer with a copy of such notice and provides Buyer with a copy
thereof.  If Buyer receives any information not otherwise disclosed by Seller
pursuant to the foregoing sentence on or before the Close of Escrow that would
make any of Seller’s representations or warranties in this Section 9(a) untrue
or incorrect as of the Close of Escrow, then Buyer shall promptly disclose such
information to Seller and Buyer’s sole remedy shall be to either (i) terminate
this Agreement by giving written notice of such termination to Seller and Escrow
Holder, in which case this Agreement shall terminate, and Buyer shall be
entitled to the return of the Deposits, or (ii) to proceed with the Close of
Escrow despite such information, in which case Buyer shall be deemed to have
waived any claim against Seller resulting from the inaccuracy or incorrectness
of Seller’s representations and warranties as of the Close of Escrow based on
such information.  The representations and warranties of Seller contained in
this Section 9(a) shall survive the Close of Escrow for a period of six (6)
months.  If Buyer has not filed an action for breach of such representations or
warranties within six (6) months of the Close of Escrow, Buyer shall thereafter
be precluded from ever making a claim or instituting any legal action, suit or
proceeding against Seller in connection with such representations and
warranties.

 

(b)           Buyer’s Representations.  Buyer represents and warrants to Seller
that Buyer is a corporation, duly organized, validly existing and in good
standing in the State of California, and has the capacity and full power and
authority to enter into and carry out the agreements contained in, and the
transactions contemplated by, this Agreement, and this Agreement has been duly
authorized and executed by Buyer, and upon delivery to and execution by Seller,
shall be a valid and binding agreement of Buyer.

 

(c)           Seller’s Covenants.  From the Effective Date until the earlier of
the Close of Escrow or the termination of this Agreement, Seller covenants to
Buyer as follows:

 

(i)            Seller shall maintain the Property in the same condition and
manner as existed on the Effective Date, damage by casualty and reasonable wear
and tear excepted.

 

(ii)           Seller shall pay all bills and invoices for labor, material and
services supplied to the Property prior to the Close of Escrow, except to the
extent arising from Buyer’s activities on the Property.

 

(iii)          Seller shall maintain in full force any insurance coverage
pertaining to the Property, either through the existing insurance policies or
replacement policies.

 

(iv)          Seller shall not enter into any new contracts or agreements, or
modify any existing contracts or agreements relating to the Property for a term
beyond the Close of Escrow without the prior written consent of Buyer, which
Buyer may withhold in its sole and absolute discretion.

 

11

--------------------------------------------------------------------------------


 

10.           “As Is” Acquisition.  Buyer acknowledges that Buyer owns certain
real property in the vicinity of the Property.  Buyer hereby agrees and warrants
that it has (i) inspected and is familiar with the Property and the surrounding
areas and the suitability for Buyer’s purposes.  Buyer represents and warrants
that Buyer has satisfied itself, or prior to the Close of Escrow will satisfy
itself, as to the physical, environmental, legal and economic condition of the
Property and its suitability for the purposes intended by Buyer.  Buyer
acknowledges and agrees that Buyer is acquiring the Property subject to all
existing laws, ordinances, rules and regulations, and that, except as expressly
set forth in Section 9(a), neither Seller nor any of Seller’s officers,
directors, employees, agents, representatives and/or attorneys (collectively,
“Seller’s Agents”) have made any warranties, representations or statements
regarding the availability of any approvals, or the laws, ordinances, rules or
regulations of any governmental or quasi-governmental body, entity, district or
agency having authority with respect to the ownership, possession, development,
occupancy, condition and/or use of the Property.  Except as expressly set forth
in Section 9(a), Seller disclaims the making of any representations or
warranties, express or implied, regarding the Property or the Building, or
matters affecting the Property, including, without limitation, the physical
condition of the Property and the Building, title to or boundaries of the
Property, soil condition, the presence of hazardous waste, hazardous materials,
toxic waste or other environmental matters, compliance of the Property and
Building with building, health, safety, land use and zoning laws, regulations
and orders, structural or other engineering characteristics of the Building,
traffic patterns and all other information pertaining to the Property.  Buyer
further acknowledges that Seller has made no representation or warranty
regarding the accuracy or completeness of any reports or studies relating to the
Property and/or Building which may have been delivered or made available to
Buyer other than that the same are true and correct copies of the reports and
studies available to Seller.  Buyer moreover acknowledges that (i) Buyer is a
sophisticated investor, knowledgeable and experienced in the financial and
business risks attendant to an investment in real property and capable of
evaluating the merits and risks of entering into this Agreement and purchasing
the Property, (ii) that Buyer has entered into this Agreement with the intention
of making and relying upon its own or its experts investigation of the physical,
environmental, economic and legal condition of the Property and the Building,
including, without limitation, the compliance of the Property and Building with
laws and governmental regulations and the operation of the Property and Building
and/or whether the Property is located in an area which is designated as a
special flood hazard area, dam failure inundation area, earthquake fault zone,
seismic hazard zone, high fire severity area or wildland fire area, by any
federal, state or local agency, and (iii) that Buyer is not, except as to any
representations or warranties expressly set forth in Section 9(a), relying on
any representations and warranties made by Seller or anyone acting or claiming
to act on Seller’s behalf concerning the Property.  Buyer hereby undertakes and
assumes the risks associated with all matters pertaining to the Property’s
location in any area designated as a special flood hazard area, dam failure
inundation area, earthquake fault zone, seismic hazard zone, high fire severity
area or wildland fire area, by any federal, state or local agency.  Buyer hereby
acknowledges that it has not received from Seller any accounting, tax, legal,
architectural, engineering, property management or other advice with respect to
this transaction and is relying upon the advice of its own accounting, tax,
legal, architectural, engineering, property management and other advisors. 
Buyer shall purchase the Property in its “As Is” condition on the Closing Date
and assumes the risk that adverse physical, environmental, economic or legal
conditions may not have been

 

12

--------------------------------------------------------------------------------


 

revealed by its investigations.  Seller shall have no liability for any
subsequently discovered defects, whether latent or patent.

 

Except with respect to the representations and warranties set forth in Section
9(a), Buyer agrees that, from and after the Close of Escrow, Buyer, for itself
and its agents, affiliates, successors and assigns, shall release and forever
discharge Seller, its agents, affiliates, successors and assigns from, and
waives any right to proceed against Seller for, any and all rights, claims and
demands at law or in equity relating to the physical, environmental, economic or
legal condition of the Property and/or Building.

 

Such release shall survive the Close of Escrow.  Buyer has read and has been
fully advised of the contents of Section 1542 of the Civil Code of the State of
California, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

and, Buyer hereby expressly waives any and all rights and the benefits of said
section or any similar section of the laws of any other applicable
jurisdiction.  Notwithstanding the foregoing, the waivers and release set forth
above are not intended to, and shall not, release or discharge liability for (i)
claims relating to indemnification under Section 14, (ii) any claims regarding
post-closing prorations pursuant to Section 11(d) below, and (iii) claims
arising from Seller’s intentional misrepresentation                          .

 

11.           Deposits Into Escrow.

 

(a)           Seller’s Deposits Into Escrow.  Seller shall deposit or cause to
be deposited into Escrow prior to the Close of Escrow the following:

 

(i)            An executed and acknowledged Grant Deed in the form attached
hereto as Exhibit ”C” (the “Grant Deed”);

 

(ii)           An assignment and bill of sale of all of Seller’s right, title
and interest in and to any Personal Property or intangible rights pertaining to
the Property in the form attached hereto as Exhibit “D” (the “Assignment”);

 

(iii)          An executed Federal Non-Foreign Investor Affidavit in the form
attached hereto as Exhibit ”E” (the “FIRPTA Affidavit”);

 

(iv)          An executed Withholding Exemption Certificate (California Form 593
(W) as required under the California Revenue and Taxation Code;

 

13

--------------------------------------------------------------------------------


 

(v)           Two counterpart originals of an Assignment and Assumption of
Declaration of Covenants, Conditions and Restrictions in the form attached
hereto as Exhibit “F” (“CC&R Assignment”);

 

(vi)          Two counterpart originals of the Lease;

 

(vii)         Two counterpart originals of an Option Agreement in the form
attached hereto as Exhibit “G” (“Option Agreement”) whereby IDT grants Buyer an
option to purchase real property owned by IDT adjacent to the Property, the
effective date of which shall be the Close of Escrow; and

 

(viii)        Such other documents as may be reasonably required to consummate
this transaction.

 

(b)           Buyer’s Deposits Into Escrow.  Buyer shall deposit into Escrow
prior to the Close of Escrow the following:

 

(i)            The Purchase Price;

 

(ii)           Two counterpart originals of the CC&R Assignment;

 

(iii)          Two counterpart originals of the Lease;

 

(iv)          Two counterpart originals of the Option Agreement;

 

(v)           Such additional funds as may be required to pay Buyer’s share of
closing costs as provided herein; and

 

(vi)          Such other documents as may be reasonably required to consummate
this transaction.

 

(c)           Expenses of Escrow.  Seller shall pay (i) the CLTA premium for the
Owner’s Title Policy, (ii) all county documentary transfer taxes and (iii)
one-half of the escrow fees.  Buyer shall pay (i) the ALTA portion of the
premium for the Owner’s Title Policy, if Buyer elects ALTA coverage, (ii) the
cost of an ALTA survey, if Buyer elects to obtain the same; (iii) the cost of
any title endorsements Buyer elects to obtain, and (iv) one-half of the escrow
fees.  All other reasonable and customary expenses, fees and costs incurred in
connection with the consummation of the Escrow, including, without limitation,
document preparation charges and recording fees, shall be borne by the parties
hereto in accordance with the custom and practice in Monterey County,
California, or in the absence of custom, equally between the parties.  Buyer and
Seller shall each bear their own respective attorneys’ fees and accounting costs
incurred in connection with this transaction.

 

(d)           Prorations.  All real property taxes and assessments shall be
prorated between Buyer and Seller as of the Close of Escrow with appropriate
debits and credits to the accounts of Buyer and Seller so that, as between Buyer
and Seller, Seller shall pay all of the taxes and assessments to the extent
allocable to the period ending on the date immediately prior to the

 

14

--------------------------------------------------------------------------------


 

Close of Escrow and Buyer shall pay all of the taxes and assessments to the
extent duly allocable to the period commencing upon the Close of Escrow.  If the
amount of the current tax payment is not available, such proration shall be made
on the basis of the most recent tax information available at the Close of Escrow
and the parties shall make appropriate corrections promptly when accurate
information becomes available.  Any corrected adjustment or prorations shall be
paid in cash to the party entitled thereto.

 

12.           Transfers and Assignments.  Buyer shall have the right to assign
this Agreement to a corporation, joint venture, partnership, limited liability
company or other similar entity, provided that Buyer and/or its principals
(including trusts of which the principals are trustors or settlors) has or have
at least a fifty percent (50%) interest in said entity.  Any assignment
permitted under this section shall not release Buyer of its obligations
hereunder, and the assignee or nominee under this Agreement shall assume all
obligations of Buyer and agree to execute all documents and to perform all
obligations imposed on Buyer as if the assignee or nominee was the original
buyer under this Agreement.  Except as expressly set forth above, Buyer shall
not transfer or assign this Agreement or any of Buyer’s rights or obligations
hereunder without the prior written consent of Seller, which Seller may withhold
in its sole and absolute discretion.  Any such transfer or assignment made
without Seller’s prior written consent, if required hereunder, shall be void and
of no force and effect.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties.

 

13.           Merger.

 

(a)           Title.  All obligations, representations and warranties, express
or implied, of Seller in connection with the state of title to the Property
shall merge in the Grant Deed delivered to Buyer at the Close of Escrow.  Upon
acceptance of title to the Property, Buyer expressly waives any right of
rescission and all claims for damages by reason of any obligation,
representation, warranty, promise or agreement pertaining to the state of title
to the Property.  By accepting title to the Property, Buyer agrees to rely upon
its policy of title insurance and shall look solely to the title insurer of the
Property in the event of any claims concerning defects in or other matters
affecting title to the Property which are covered by such policy.

 

(b)             Merger of Obligations.  Unless expressly provided otherwise in
this Agreement, all obligations of Seller under this Agreement shall merge in
and shall not survive delivery of the Grant Deed to Buyer.

 

14.           Broker’s Commission.  The parties acknowledge that Colliers
International (“Seller’s Broker”) exclusively represents Seller and BT
Commercial (“Buyer’s Broker”) exclusively represents Buyer in this transaction. 
Upon the Close of Escrow, Seller shall pay a real estate brokerage commission to
Seller’s Broker in connection with this transaction pursuant to a separate
agreement and Buyer shall pay a real estate brokerage commission to Buyer’s
Broker pursuant to a separate agreement.  Except with respect to Seller’s Broker
and Buyer’s Broker, each party represents and warrants to the other party that
it has not dealt with, nor does such representing party have any knowledge of,
any persons, firms or entities which would be entitled to a broker’s commission,
finder’s fee or the like in connection with the transactions contemplated by
this Agreement.  In the event any warranty or representation made by a party in

 

15

--------------------------------------------------------------------------------


 

this Section 14 proves to be false, such party shall indemnify, defend and hold
the other party harmless with respect to any claims, losses, costs, liabilities
and other expenses (including attorneys’ fees) which the other party may incur
as a result of such breach or misrepresentation.  The foregoing obligation shall
survive the Close of Escrow.

 

15.           Remedies.

 

(a)           Liquidated Damages.  BUYER RECOGNIZES THAT THE PROPERTY WILL BE
REMOVED FROM THE MARKET DURING THE EXISTENCE OF THIS AGREEMENT.  BUYER
ACKNOWLEDGES THAT IF IT DEFAULTS IN ITS PERFORMANCE HEREUNDER PRIOR TO OR AT THE
CLOSE OF ESCROW, SELLER SHALL BE ENTITLED TO COMPENSATION FOR THE DETRIMENT
RESULTING FROM THE REMOVAL OF THE PROPERTY FROM THE MARKET.  THE PARTIES HERETO
AGREE THAT THE DAMAGES THAT SELLER SHALL SUSTAIN AS A RESULT OF SUCH BREACH WILL
BE EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN.  THEREFORE, THE PARTIES
AGREE THAT IF THE CLOSE OF ESCROW FAILS TO OCCUR AS A RESULT OF A BREACH BY
BUYER OF ITS OBLIGATIONS HEREUNDER, SELLER SHALL BE ENTITLED TO RETAIN OR
RECOVER THE SUM OF THE INITIAL DEPOSIT AND ADDITIONAL DEPOSIT (i.e., THREE
HUNDRED THOUSAND DOLLARS ($300,000.00)) AS ITS EXCLUSIVE REMEDY AGAINST BUYER,
AT LAW OR IN EQUITY, FOR BREACH OF BUYER’S COVENANT TO PURCHASE THE PROPERTY
(BUT NOT FOR BREACH OF THE MATTERS SET FORTH IN THE FOLLOWING SENTENCE), AND
SAID SUM SHALL BE PAID AND RECEIVED AS LIQUIDATED DAMAGES AND NOT AS A PENALTY. 
EXCEPT WITH RESPECT TO BUYER’S BREACH OF ANY INDEMNITY OBLIGATION OR ANY OTHER
OBLIGATION OF BUYER HEREUNDER (OTHER THAN THE COVENANT TO PURCHASE THE PROPERTY)
WHICH SURVIVES THE CLOSE OF ESCROW (WHICH BREACH SHALL ENTITLE SELLER TO SEEK
ANY AND ALL REMEDIES AVAILABLE AT LAW AND IN EQUITY AND FOR WHICH BREACH THIS
SECTION 15 SHALL NOT APPLY), BOTH PARTIES ACKNOWLEDGE AND AGREE THAT SAID AMOUNT
IS PRESENTLY A REASONABLE ESTIMATE OF SELLER’S DAMAGES IN THE EVENT OF BUYER’S
BREACH OF ITS OBLIGATION TO PURCHASE THE PROPERTY CONSIDERING ALL OF THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, INCLUDING THE RELATIONSHIP
OF THE SUM TO THE RANGE OF HARM TO SELLER THAT REASONABLY COULD BE ANTICIPATED
AND THE ANTICIPATION THAT PROOF OF ACTUAL DAMAGES WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT.  BY INITIALING THIS SECTION BELOW, THE PARTIES HERETO
SIGNIFY THEIR APPROVAL AND CONSENT TO THE TERMS OF THIS SECTION.

 

 

 

 

 

 

 

Seller’s Initials

 

Buyer’s Initials

 

 

(b)           Buyer’s Remedies.  If the Close of Escrow does not occur because
of an uncured material default by Seller under this Agreement at the Close of
Escrow, Buyer’s sole and exclusive remedies shall be to either (i) terminate
this Agreement by delivery of notice of

 

16

--------------------------------------------------------------------------------


 

termination to Seller, whereupon Seller shall return to Buyer the Initial
Deposit and Additional Deposit or (ii) continue this Agreement pending Buyer’s
action for specific performance.

 

16.           General Provisions.

 

(a)           Notices.  Any notice, request, demand, consent, approval or other
communication required or permitted hereunder or by law shall be in writing and
shall be deemed duly given (i) when personally delivered, (ii) sent by overnight
courier providing evidence of receipt of delivery, or (iii) by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
to the addresses set forth below or to such other address of which the parties
are subsequently notified in writing:

 

 

Seller:

BACCARAT SILICON INC.

 

 

C/o Integrated Device Technology, Inc.

 

 

2975 Stender Way

 

 

Santa Clara, California 95054

 

 

Attn:

James L. Laufman, Esq.

 

 

 

General Counsel

 

 

 

 

 

With a copy to:

Berliner Cohen

 

 

10 Almaden Boulevard, Eleventh Floor

 

 

San Jose, California 95113

 

 

Attn:

Steven J. Casad, Esq.

 

 

 

 

 

Buyer:

Dan Caputo Co.

 

 

1530-A Parkmoor Avenue

 

 

San Jose, CA 95128-2406

 

 

Attn:

Mr. Phil Rolla

 

 

 

 

 

With a copy to:

Hefner, Stark and Marois, LLP

 

 

2150 River Plaza Drive, Suite 450

 

 

Sacramento, CA 95833

 

 

Attn:

Joel S. Levy, Esq.

 

Notices shall be deemed delivered upon receipt.  Any party may change its
address for notice by giving written notice of such change to the other party.

 

(b)           Legal Fees.  In the event either party brings an action or suit
against the other party by reason of any breach of any of the covenants or
agreements on the part of the other party arising out of this Agreement, then,
in that event, the prevailing party in such action or dispute, whether by final
judgment or out of court settlement, shall be entitled to have and recover of
and from the other party all reasonable costs and expenses of suit, including
reasonable attorneys’ fees.

 

(c)           Waiver of Jury Trial.  Buyer and Seller each acknowledge and agree
that any controversy which may arise under this Agreement would be based upon
difficult and

 

17

--------------------------------------------------------------------------------


 

complex issues, and therefore, Buyer and Seller each hereby waive any right to a
trial by jury in any action or proceeding to enforce or defend any rights under
this Agreement and agree that any such action or proceeding shall be tried in a
court of competent jurisdiction by a judge and not by a jury.

 

(d)           Survival of Indemnities.  Buyer’s indemnity obligation under
Sections 7(e) and 14 of this Agreement shall survive the recordation of the
Grant Deed at the Close of Escrow.  Seller’s indemnity obligations under Section
14 hereof shall survive the recordation of the Grant Deed at the Close of
Escrow.

 

(e)           Required Actions of Buyer and Seller.  Buyer and Seller agree to
execute such instruments and documents and to diligently undertake such actions
as may be reasonably required in order to consummate the purchase and sale
herein contemplated and shall use their diligent efforts to accomplish the Close
of Escrow in accordance with the provisions hereof.

 

(f)            Time of Essence.  Time is of the essence of each and every term,
condition, obligation, and provision hereof.

 

(g)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which,
together, shall constitute one and the same instrument.

 

(h)           Captions.  Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

 

(i)            No Obligations to Third Parties.  Except as otherwise expressly
provided herein, the execution and delivery of this Agreement shall not be
deemed to confer any rights upon, nor obligate any of the parties hereto, to any
person or entity other than the parties hereto.

 

(j)            Exhibits.  The Exhibits attached hereto are hereby incorporated
herein by this reference.

 

(k)           Amendment to this Agreement.  The terms of this Agreement may not
be modified or amended except by an instrument in writing executed by each of
the parties hereto.

 

(l)            Waiver.  The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereto.

 

(m)          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

(n)           Fees and Other Expenses.  Except as otherwise provided herein,
each of the parties shall pay its own fees and expenses in connection with this
Agreement.

 

18

--------------------------------------------------------------------------------


 

(o)           Severability.  If any provision of this Agreement is, or
hereinafter is adjudged to be, for any reason void, unenforceable, or invalid,
it is the specific intent of the parties that the remainder hereof shall be and
remain in full force and effect.

 

(p)           Entire Agreement.  This Agreement supersedes any prior agreement,
oral or written, and contains the entire agreement between Buyer and Seller as
to the subject matter hereof.  No subsequent agreement, representation, or
promise made by either party hereto, or by or to an employee, officer, agent, or
representative of either party shall be of any effect unless it is in writing
and executed by the party to be bound thereby.

 

(q)           Applications.  Buyer intends to apply for and process applications
for permits and other governmental approvals that may be required for Buyer to
construct tenant improvements in the Building after the Close of Escrow.  Seller
agrees to cooperate with Buyer, at no cost to Seller, by executing as the owner
of the Property such applications as may be reasonably necessary for Buyer to
construct such tenant improvements; provided, however, in no event shall any
such permits or other governmental approvals be finalized or be binding upon the
Property until after the Close of Escrow.  Buyer shall keep Seller informed of
the progress of its applications for such permits and governmental approvals. 
In no event shall Seller’s execution of applications for permits or other
governmental approvals for Buyer’s tenant improvements constitute a
representation or warranty by Seller of the accuracy or completeness of Buyer’s
improvement plans, the absence of design defects or flaws therein, or compliance
with applicable statutes, laws and ordinances and Buyer shall indemnify, defend
and hold Buyer harmless from any claims made against Seller arising out of the
improvements that are the subject of the applications for permits or other
governmental approvals executed by Seller.

 

17.           Damages and Destruction.  If, prior to Close of Escrow, the
Property is damaged by a casualty which is not caused by the negligence or
activities of Buyer or Buyer’s Parties on the Property and which casualty
results in a loss that exceeds Two Hundred Fifty Thousand Dollars ($250,000),
and if, in any such case, the damage is not repaired by the Closing Date, then
Buyer, at its option, may elect, within five (5) days after the date of such
casualty, to terminate this Agreement, in which case the Deposit shall be
returned to Buyer, and neither party shall have any further obligation hereunder
except for the indemnities in Section 7(e) and 14; or (ii) proceed with the
Close of Escrow, in which case Seller shall assign to Buyer at the Close of
Escrow all proceeds of insurance paid or payable with respect to the casualty,
without any reduction in the Purchase Price.

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the day
and year first above written.

 

 

“SELLER”

 

 

 

 

BACCARAT SILICON INC.,
a California corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

19

--------------------------------------------------------------------------------


 

 

 

“BUYER”

 

 

 

 

DAN CAPUTO CO.,
a California corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT “A”

LEGAL DESCRIPTION OF PROPERTY

 

Lot 5, as shown on the map entitled, “Tract No. 922, Unit No. 1 Salinas Airport
Business Center, filed for record May 6, 1981 in Volume 14 of “Cities and
Towns,” at page 57, Monterey County Records.

 

Assessors Parcel No. 003 863 007

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT ”B”

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made as of this                   (       )
day of               , 2003, by and between 1566 MOFFETT LLC, a California
limited liability company (“Landlord”), and INTEGRATED DEVICE TECHNOLOGY, INC.,
a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
certain premises consisting of the entire second floor, as shown on the floor
plan attached hereto as Exhibit “A-1”, and those portions of the first floor not
included in Landlord’s “Construction Areas” (as defined in Section 5), as shown
on the floor plan attached hereto as Exhibit “A-2” (collectively “Premises”) of
that certain building located at 1566 Moffett Street, Salinas, California
(“Building”).  As used herein, the term “Project” shall mean the Building,
consisting of approximately ninety-eight thousand sixty (98,060) square feet,
the land upon which the Building is situated and any and all other improvements,
fixtures and equipment now or hereafter situated on such land. The parties
acknowledge that Tenant is leasing the Premises from Landlord following the sale
of the Project by Tenant’s affiliate, Baccarat Silicon Inc. to Landlord, while
new facilities for the operation of Tenant’s business are constructed on real
property in the vicinity of the Project.  Landlord hereby leases the Premises to
Tenant, and Tenant hereby leases the Premises from Landlord, upon the following
terms and conditions:

 

1.             Use.  Tenant shall use the Premises for office, testing,
laboratory, warehouse, sales and marketing or other related uses allowed by the
City of Salinas.

 

2.             Term.  The term (“Lease Term”) shall commence on the date that a
grant deed for the Project executed by Baccarat Silicon Inc. in favor of
Landlord is recorded in the Official Records of Monterey County, California
(“Commencement Date”) and end, unless sooner terminated, on January 31, 2004
(“Expiration Date”), subject to extension in accordance with the following
sentence.  Tenant shall have the right to extend the Lease Term for three (3)
consecutive one month periods (i.e., February 1 to February 29, 2004, March 1 to
March 31, 2004, and April 1 to April 30, 2004; each such period, an
“Extension”), by delivering written notice of such Extension to Landlord not
less than thirty (30) days prior to the effective date of such Extension.

 

3.             Possession.  The parties acknowledge that Tenant is in possession
of the Premises as of the Commencement Date.

 

4.             Monthly Rent.

 

(a)           Basic Rent.  Tenant shall pay to Landlord monthly installments of
basic rent for the Premises in the amount of Twenty-one Thousand Four Hundred
Fifty Dollars ($21,450) per month.  If Tenant exercises its right to extend the
Lease Term for one or more Extensions, basic rent for the first Extension shall
be Thirty-two Thousand One Hundred Seventy-five Dollars ($32,175), basic rent
for the second Extension shall be Forty-two Thousand Nine Hundred Dollars
($42,900) and basic rent for the third Extension shall be Fifty-three Thousand
Six Hundred Twenty-five Dollars ($53,625).  Basic rent shall be paid in advance,
on or before the first day of each and every calendar month of the Lease Term. 
Notwithstanding the foregoing, Tenant shall pay the basic rent for the first
month of the Lease on the

 

 

1

--------------------------------------------------------------------------------


 

 

Commencement Date.  If the Commencement Date is not the first day of a calendar
month, then the first monthly installment of base rent shall be prorated at the
rate of 1/30th of the monthly basic rent per day.

 

(b)           Common Area Charges.  In addition to the above basic rent and as
additional rent, Tenant shall pay to Landlord the sum of Thirty-six Thousand
Nine Hundred Twelve Dollars ($36,912.00) on or before the first day of the first
(1st) full calendar month of the Lease Term and on the first day of each and
every successive calendar month, said sum representing Tenant’s payment of
“common area charges”. Payment of common area charges for any partial month
shall be payable in advance and shall be prorated at the rate of 1/30th of the
monthly payment of common area charges per day.  If Tenant vacates the Premises
in its entirety prior to the expiration of the Lease Term, then Tenant shall
have no further obligation for payment of common area charges for the remainder
of the Lease Term, the common area charge for the calendar month in which Tenant
vacates the Premises shall be prorated as specified above, and Landlord shall
return to Tenant any prorated portion of such common area charge applicable to
the portion of such calendar month after the date of such vacation.  As used in
this Lease, “common area charges” shall mean Tenant’s contribution to the costs
incurred by Landlord under Paragraphs 9 (Maintenance and Repair), 11
(Insurance), 12 (Utilities), 13 (Taxes) and 15 (Common area maintenance). 
Landlord and Tenant agree and acknowledge that the common area charges are a
reasonable estimate of Tenant’s anticipated share of the common area charges
that will be incurred by Tenant on a monthly basis under this Lease, and that
such monthly amount shall be binding on the parties.  Subject to Section 12,
Tenant’s sole obligation with respect to such common area charges shall be
payment of the monthly common area charge set forth in this Paragraph 4(b), and
Tenant shall have no further obligation with respect to such charges, even if
the actual common area charges incurred by Landlord are higher or lower than the
monthly amount set forth in this Paragraph 4(b).

 

(c)           Manner and Place of Payment.  All payments of basic rent and
common area charges shall be paid to Landlord, without demand, deduction or
offset, in lawful money of the United States of America, at 1530-A Parkmoor
Avenue, San Jose, California 95128-2406, or to such other person or place as
Landlord may from time to time designate in writing.

 

5.             Relocation of Premises; Renovation Work.  The parties acknowledge
that as of the Commencement Date, Tenant’s operations and personnel will be
located throughout the first floor of the Building, including portions of the
first floor located within the Construction Areas.  Within fifteen (15) days
after the Commencement Date, Tenant shall relocate its operations and personnel
in the Construction Areas into the Premises at Tenant’s sole cost and expense. 
The parties further acknowledge that after the Commencement Date, Landlord
intends to perform the renovation work more particularly described on Exhibit
“B” attached hereto (“Renovation Work”) in those areas of the first floor of the
Building (“Construction Areas”) delineated on the floor plan attached hereto as
Exhibit “A-2” (“Construction Plan”).  All Renovation Work shall be performed in
a manner that will not unreasonably disturb or interfere with Tenant’s
operations and personnel in the Building.  Landlord shall use diligent efforts
to minimize any dust, noise, vibrations and other disturbances from the
Renovation Work.  In no event shall Tenant be required to move any furniture,
equipment or personal property within the Premises for the Renovation Work,
except Tenant shall move furniture, fixtures and equipment in the Construction
Areas into the Premises.  During the Renovation Work, all areas of the Building
not included in the Construction Areas shall be reasonably undisturbed and
remain clean and safe in their current condition, including, without limitation,
all Building entrances and corridors not included in the Construction Areas,
elevators, all stairways to and from the second floor, and the break room and
restrooms on the first floor of the Building.  Tenant understands and agrees
that Landlord may, prior to the end of the Lease Term, place another tenant or
tenants in possession of the portions of the Building comprising the
Construction Areas (or any part thereof) upon completion of all or part of the
Renovation Work; provided, however, Landlord hereby agrees and acknowledges that
no such delivery of possession shall occur unless and until Landlord shall have
erected and installed, at

 

 

2

--------------------------------------------------------------------------------


 

 

Landlord’s sole cost and expense, any demising walls and/or partitions
reasonably necessary to maintain the security of the Premises and to prevent
entry into the Premises by unauthorized persons.  Subject to causes or events
beyond Landlord’s reasonable control, Landlord shall at all times during the
Renovation Work maintain utility service and heating, ventilating and air
conditioning to the Premises during Tenant’s regular working hours.  Any
disruption to the utility service and heating, air conditioning and ventilating
resulting from the Renovation Work shall occur outside of Tenant’s regular
working hours and only with the prior written permission of Tenant’s Facilities
Support Manager.  All of Tenant’s existing voice, data and alarm cabling shall
remain undisturbed until Tenant vacates the Premises.  Landlord’s construction
personnel shall enter and exit the Building at locations reasonably designated
by Tenant and shall not enter the Premises without prior written consent from,
and arrangement with, Tenant’s on-site Facilities Support Manager.

 

6.             Restriction on Use. Tenant shall not do or permit to be done
anything in or about the Premises or the Project which will constitute waste or
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
cause, maintain or permit any nuisance in or about the Premises or the Project. 
Tenant shall not do anything in the Premises that will cause damage to the
Building.  No waste materials or refuse shall be dumped upon or permitted to
remain upon any part of the Premises or the Project except in trash containers
designated for that purpose by Landlord, or where otherwise designated by
Landlord; and no toxic or hazardous materials shall be disposed of through the
plumbing or sewage system.  No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any nature shall be
stored or permitted to remain outside of the Building.

 

7.             Compliance with Laws.  Tenant shall, in connection with its use
and occupancy of the Premises, at its sole cost and expense, promptly observe
and comply with (i) all laws, statutes, ordinances and governmental rules,
regulations and requirements of federal, state, county, municipal and other
governmental authorities, now or hereafter in effect, which shall impose any
duty upon Tenant with respect to the use or occupancy of the Premises, (ii) the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted and (iii) any direction or occupancy certificate issued
pursuant to law by any public authority; provided, however, that nonobservance
and/or noncompliance shall not be deemed a breach of these provisions if Tenant,
immediately upon notification, commences, at Tenant’s sole cost and expense, to
remedy or rectify such nonobservance and/or noncompliance.  In no event shall
Tenant be required to make any alterations or additions to the Premises in order
to cause the same to comply with applicable laws, statutes, ordinances or
governmental rules and regulations.

 

8.             Alterations.  Tenant shall not make, or cause or allow to be
made, any alteration, addition or improvement to or of the Premises or any part
thereof (collectively referred to herein as “alterations”) without (i) the prior
written consent of Landlord, (ii) a valid building permit issued by the
appropriate governmental authority and (iii) otherwise complying with all
applicable laws, regulations and requirements of governmental agencies having
jurisdiction and with the rules, regulations and requirements of any board of
fire underwriters or similar body.  Any alterations made by Tenant (excluding
moveable furniture and trade fixtures not attached to the Premises) shall at
once become a part of the Premises and belong to Landlord.  If Landlord consents
to the making of any alteration by Tenant, the same shall be made by Tenant at
its sole risk, cost and expense and only after Landlord’s written approval of
any contractor or person selected by Tenant for that purpose, and the same shall
be made at such time and in such manner as Landlord may from time to time
designate.  Upon the expiration or sooner termination of the Lease Term,
Landlord may, at its sole option, require Tenant, at Tenant’s sole cost and
expense, to promptly both remove any such alteration made by Tenant during the
Lease Term and designated by Landlord to be removed and repair any damage to the
Premises caused by such removal, and restore the Premises to the condition that
existed prior to such alteration.  If during the Lease Term any alteration,
addition or change of the Premises is required by law, regulation, ordinance or
order of any public authority, Landlord, at its sole cost and expense, shall
promptly make the same.

 

 

3

--------------------------------------------------------------------------------


 

 

9.             Repair and Maintenance.  Tenant hereby agrees that the Premises
shall be taken in “as-is” condition, “with all faults,” “without representation
or warranties.”  Except as expressly provided below, Tenant shall at its sole
cost keep and maintain in good condition and repair the interior of the Premises
including, without limitation, the interior windows, doors and all door
hardware, the interior walls and partitions. Upon the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises in the same
condition as received, ordinary wear and tear and damage by fire, earthquake,
act of God or the elements alone excepted.  Tenant agrees to repair in a
workmanlike and professional manner any damage to the Premises caused by or in
connection with the removal of any articles of personal property, business or
trade fixtures, machinery, equipment, cabinetwork, furniture, movable partitions
or permanent improvements or additions, including, without limitation thereto,
patching the floor and walls, at Tenant’s sole cost and expense.  Subject to the
provisions of Section 17, Landlord shall keep and maintain the roof, structural
elements, heating, ventilating and air conditioning, lighting, electrical,
plumbing, mechanical and life-safety systems, the Building entrances, those
portions of the Building outside of the Premises, the exterior walls of the
Building and the Common Area in good order and repair.  Tenant waives all rights
under and benefits of California Civil Code Sections 1932(1), 1941, and 1942 and
under any similar law, statute or ordinance now or hereafter in effect.  The
cost of the repairs and maintenance which are the obligation of Landlord
hereunder, including without limitation, maintenance contracts and supplies,
materials, equipment and tools used in such repairs and maintenance shall be a
common area charge.

 

10.           Liens.  Tenant shall keep the Premises and the Project free from
any liens arising out of any work performed, materials furnished or obligations
incurred by Tenant, its agents, employees or contractors.  Should any such lien
be recorded against the Project, Tenant shall give immediate notice of such lien
to Landlord.  In the event that Tenant shall not, within fifteen (15) days
following the imposition of such lien, cause the same to be released of record,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right, but not the obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien.  All sums paid by Landlord for such purpose, and all expenses
(including attorneys’ fees) incurred by it in connection therewith, shall be
payable to Landlord by Tenant on demand with interest at the rate of ten percent
(10%) per annum.  Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper for the protection of Landlord, the Premises and the
Building and any other party having an interest therein, from mechanics’ and
materialmen’s liens and like liens.  Tenant shall give Landlord at least fifteen
(15) days prior notice of the date of commencement of any construction on the
Premises in order to permit the posting of such notices.

 

11.           Insurance.  Tenant, at its sole cost and expense, shall keep in
force during the Lease Term (i) commercial general liability and property damage
insurance with a combined single limit of at least $2,000,000 per occurrence
insuring against personal or bodily injury to or death of persons occurring in,
on or about the Premises or Project and any and all liability of the insureds
with respect to the Premises or arising out of Tenant’s maintenance, use or
occupancy of the Premises and all areas appurtenant thereto, and (ii) Worker’s
Compensation Insurance as required by law.  Tenant’s commercial general
liability insurance shall be endorsed to provide that said insurance shall not
be canceled or reduced except upon at least thirty (30) days prior written
notice to Landlord.  Further, Tenant’s commercial general liability insurance
shall be primary and shall be endorsed to provide that Landlord and any of its
partners, members, officers, directors and employees and such other persons or
entities as directed from time to time by Landlord shall be named as additional
insureds.  The commercial general liability insurance carried by Tenant shall
specifically insure the performance by Tenant of the indemnification provisions
set forth in Section 18 of this Lease. Such policy shall be endorsed to agree
that Tenant’s policy is primary and that any insurance covered by Landlord is
excess and not contributing with any insurance requirement hereunder.  Any
insurance carried by Landlord or any of the additional insureds named on
Tenant’s insurance policies shall be excess and

 

 

4

--------------------------------------------------------------------------------


 

 

noncontributing with the insurance so provided by Tenant.  Tenant shall, prior
to the Commencement Date, provide Landlord with a completed Certificate of
Insurance attaching thereto copies of all endorsements required to be provided
by Tenant under this Lease.

 

Landlord shall obtain and keep in force a policy or policies of insurance
covering loss or damage to the Premises and Building, in the amount of the full
replacement value thereof, providing protection against those perils included
within the classification of “all risk” insurance, with increased cost of
reconstruction and contingent liability (including demolition).  The cost of the
foregoing insurance purchased by Landlord shall be a common area charge.

 

Landlord and Tenant hereby mutually waive any and all rights of recovery against
one another for real or personal property loss or damage occurring to the
Premises or the Building, or any part thereof, or to any personal property
therein, from perils insured against under fire and extended insurance and any
other property insurance policies existing for the benefit of the respective
parties.  Any policy or policies of fire, extended or similar casualty insurance
which either party obtains in connection with the Premises shall include a
clause or endorsement denying the insurer any rights of subrogation against the
other party to the extent any rights have been waived by the insured prior the
occurrence of injury or loss.

 

12.           Utilities and Service.  Landlord and Tenant acknowledge that the
monthly common area charge paid by Tenant under Paragraph 4(b) above includes
Tenant’s payment of its percentage share of the cost of all water, gas, light,
heat, power, electricity, trash pickup, sewer charges and all other services
supplied to or consumed on the Premises.  Notwithstanding the foregoing, if the
utility bills for gas and/or electricity for the Building exceed one hundred ten
percent (110%) of the average amount of the utility costs paid by Tenant for the
six (6) months prior to the Commencement Date, then in addition to the monthly
payment made by Tenant under Section 4(b), Tenant shall pay to Landlord its
proportionate share of the increase in such utility costs, within fifteen (15)
days after Tenant’s receipt of Landlord’s invoice therefor.  Similarly, if the
utility bills for gas and/or electricity for the Building are less than ninety
percent (90%) of the average amount of the utility costs paid by Tenant for the
six (6) months prior to the Commencement Date, then Landlord shall reimburse
Tenant its proportionate share of the decrease in such utility costs, within
fifteen (15) days after Landlord’s receipt of the utility invoice showing such
decreased cost.  Tenant shall arrange for its own telephone service and pay its
telephone bills directly.  Landlord shall not be liable for, and Tenant shall
not be entitled to, any abatement or reduction of rent by reason of, the failure
of any person or entity to furnish any of the foregoing services when such
failure is caused by accident, breakage, repairs, strikes, lockouts or other
labor disturbances or labor disputes of any character, governmental moratoriums,
regulations or other governmental actions, or by any other cause, similar or
dissimilar, beyond the reasonable control of Landlord.

 

13.           Taxes and Other Charges.  Landlord and Tenant acknowledge that the
monthly common area charge paid by Tenant under Paragraph 4(b) includes Tenant’s
payment of its percentage share of all real estate taxes and assessments and
other taxes, fees and charges which are levied, assessed or imposed upon
Landlord and/or against the Premises, Common Area or Project, or any part
thereof by any federal, state, county, regional, municipal or other governmental
or quasi-public authority (other than state and federal personal or corporate
income taxes measured by the net income of Landlord from all sources, and
premium taxes).  Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed during the Lease Term upon Tenant’s equipment, furniture,
fixtures and other personal property located in the Premises.  If any of
Tenant’s personal property shall be assessed with the Building, Tenant shall pay
to Landlord, as additional rent, the amount attributable to Tenant’s personal
property within ten (10) days after receipt of a written statement from Landlord
setting forth the amount of such taxes, assessments and public charges
attributable to Tenant’s personal property.

 

 

5

--------------------------------------------------------------------------------


 

 

14.           Entry by Landlord.  Landlord reserves, and shall have the right,
upon at least twenty-four (24) hours prior notice and compliance with Tenant’s
security procedures including escort by a Tenant employee, except in an
emergency, to enter the Premises (i) to inspect the Premises, (ii) to supply
services or make repairs required to be provided or made by Landlord hereunder,
and (iii) to post notices required or allowed by this Lease or by law.  Landlord
shall use reasonable efforts to minimize any interference with Tenant’s use or
occupancy of the Premises during any such entry.

 

15.           Common Area; Parking.  Subject to the terms and conditions of this
Lease, Tenant and Tenant’s employees and invitees shall have the nonexclusive
right to use the driveways, sidewalks and parking areas of the Project, the
Building entrances, interior corridors, stairways and elevators in the Building
providing access to the Premises, the first-floor breakroom and restrooms, and
the refuse disposal areas.  The foregoing areas, as well as the roof (provided,
however, Tenant shall in no event have access to the roof), Building exterior
and Project landscaping are referred to herein as “Common Area.”

 

Tenant shall have the nonexclusive use of the parking spaces in the Common
Area.  Tenant shall not at any time park or permit the parking of Tenant’s
trucks or other vehicles, or the trucks or other vehicles of others, adjacent to
loading areas so as to interfere in any way with the use of such areas; nor
shall Tenant at any time park or permit the parking of Tenant’s vehicles or
trucks, or the vehicles or trucks of Tenant’s suppliers or others, in any
portion of the Common Area not designated by Landlord for such use by Tenant. 
Tenant shall not park or permit any inoperative vehicle or equipment to be
parked on any portion of the Common Area.

 

Landlord shall operate, manage and maintain the Common Area in a manner that is
at least consistent with the operation, management and maintenance of the Common
Area prior to the Commencement Date.  The cost of such maintenance, operation
and management of the Common Area, including maintenance of landscaping,
maintenance and cleaning of parking lots and sidewalks, interior corridors,
stairways and elevators in the Building and the first-floor breakroom, shall be
a common area charge.

 

16.           Intentionally Omitted.

 

17.           Damage by Fire; Casualty.  In the event the Premises are damaged
by any casualty which is covered under an insurance policy required to be
maintained by Landlord pursuant to Section 11, Landlord shall be entitled to the
use of all insurance proceeds and, subject to this Section 17 below, shall
repair such damage as soon as reasonably possible and this Lease shall continue
in full force and effect.

 

In the event the Premises are damaged by any casualty not covered under an
insurance policy required to be maintained pursuant to Section 11, Landlord may,
at Landlord’s option, either (i) repair such damage, at Landlord’s expense, as
soon as reasonably possible, in which event this Lease shall continue in full
force and effect, or (ii) give written notice to Tenant within thirty (30) days
after the date of the occurrence of such damage of Landlord’s intention to
cancel and terminate this Lease as of the date of the occurrence of the damage. 
Under no circumstances shall Landlord be required to repair any injury or damage
to (by fire or other cause), or to make any restoration or replacement of, any
of Tenant’s personal property, trade fixtures or property leased from third
parties, whether or not the same is attached to the Premises.  If the Premises
are totally destroyed during the Lease Term from any cause, whether or not
covered by the insurance required under Section 11, this Lease shall
automatically terminate as of the date of such total destruction.
Notwithstanding the foregoing, if the Premises are damaged by any casualty and
cannot be restored within thirty (30) days after the date of such damage, Tenant
shall have the right to terminate this Lease effective as of the date of such
damage by giving written notice of such termination to Landlord within thirty
(30) days after the date of such damage.

 

 

6

--------------------------------------------------------------------------------


 

 

If the Premises are partially or totally destroyed or damaged and Landlord
repairs them pursuant to this Lease, the rent payable hereunder for the period
during which such damage and repair continues shall be abated in proportion to
the square footage of the Premises rendered untenantable to Tenant by such
damage or destruction.  Tenant shall have no claim against Landlord for any
damage, loss or expense suffered by reason of any such damage, destruction,
repair or restoration.  The parties waive the provisions of California Civil
Code sections 1932(2) and 1933(4) (which provisions permit the termination of a
lease upon destruction of the leased premises), and hereby agree that the
provisions of this Section 17 shall govern in the event of such destruction.

 

18.           Indemnification.  Tenant shall indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord harmless from and against
any claim, liability, loss, damage or expense (including attorneys’ fees)
arising from (i) Tenant’s breach of its obligations under this Lease, (ii)
Tenant’s use of the Premises during the Lease Term, or (iii) any act, neglect,
fault or omission of Tenant or its agents or employees.

 

Landlord shall indemnify, defend (with counsel reasonably acceptable to Tenant)
and hold Tenant harmless from and against any claim, liability, loss, damage or
expense (including attorneys’ fees) arising (i) from Landlord’s breach of its
obligations under this Lease, and (ii) from any act, neglect, fault or omission
of Landlord, or its agents, contractors or employees.        The provisions of
this Section 18 shall survive the expiration or earlier termination of this
Lease.

 

19.           Assignment and Subletting.  Tenant shall not voluntarily assign,
encumber or otherwise transfer its interest in this Lease or in the Premises, or
sublease all or any part of the Premises, or allow any other person or entity to
occupy or use all or any part of the Premises, without first obtaining
Landlord’s written consent (which consent shall not be unreasonably withheld). 
Any assignment, encumbrance or sublease without Landlord’s consent, shall
constitute a default.  Notwithstanding the foregoing, Tenant may assign the
Lease or sublet the Premises to an “Affiliate” of Tenant without Landlord’s
prior written consent, but with prior written notice to Landlord.  As used
herein, an “Affiliate” shall mean any person or entity, controlled by,
controlling or under common control with Tenant

 

20.           Default.  The occurrence of any of the following shall constitute
a default by Tenant:

 

(i)            the vacating or abandonment of the Premises by Tenant; provided,
however, Tenant shall not be in default if Tenant has vacated the Premises so
long as Tenant continues to pay Basic Rent and common area charges and otherwise
perform the obligations of Tenant under this Lease;

 

(ii)           failure of Tenant to pay any rent or any other sum payable under
this Lease within five (5) days after Tenant’s receipt of written notice from
Landlord that the same is due;

 

(iii)          failure of Tenant to observe or perform any other term, covenant
or condition of this Lease if the failure to observe or perform is not cured
within twenty (20) days after notice thereof has been given to Tenant (provided
that if such default cannot reasonably be cured within twenty (20) days, Tenant
shall not be in default and shall have such additional time as may be reasonably
necessary to cure such failure to observe or perform so long as Tenant commences
to cure such failure to observe or perform within the twenty (20) day period and
diligently and in good faith continues to cure the failure to observe or
perform);

 

 

7

--------------------------------------------------------------------------------


 

 

(iv)          the making by Tenant of any general assignment or general
arrangement for the benefit of creditors; or the filing by or against Tenant of
a petition to have Tenant adjudged a bankrupt, or a petition for reorganization
or arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within sixty (60) days); or
the appointment of a trustee or a receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within fifteen (15) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within fifteen (15) days; and

 

(v)           Provided Landlord gives Tenant written notice at least five (5)
days’ prior to the expiration of Tenant’s existing insurance policy, Tenant’s
failure, prior to the expiration date of any insurance policy required to be
maintained by Tenant pursuant to this Lease, to furnish Landlord with renewals
or binders with respect to such insurance policies.

 

In the event of a default by Tenant, then Landlord, in addition to any other
rights and remedies of Landlord at law or in equity, shall have the right either
to terminate Tenant’s right to possession of the Premises (and thereby terminate
this Lease) or, from time to time and without termination of this Lease, to
relet the Premises or any part thereof for the account and in the name of Tenant
for such term and on such terms and conditions as Landlord in its sole
discretion may deem advisable.  Should Landlord at any time terminate this Lease
for any breach, in addition to any other remedy it may have, it shall have the
immediate right of entry and may remove all persons and property from the
Premises and shall have all the rights and remedies of a landlord provided by
California Civil Code Section 1951.2 or any successor code section.  Upon such
termination, in addition to all its other rights and remedies, Landlord shall be
entitled to recover from Tenant all damages it may incur by reason of such
breach, including the cost of recovering the Premises and including (i) the
worth at the time of award of the unpaid rent which had been earned at the time
of termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of the award of the amount by
which the unpaid rent for the balance of the Lease Term after the time of award
exceeds the amount of such rental loss that Tenant proves could be reasonably
avoided; and (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of events would be likely to
result therefrom.  The “worth at the time of award” of the amounts referred to
in (i) and (ii) above is computed by allowing interest at the rate of twelve
percent (12%) per annum.  The “worth at the time of award” of the amount
referred to in (iii) above shall be computed by discounting such amount at the
discount rate of the federal reserve bank of San Francisco at the time of award
plus one percent (1%).  Property removed from the Premises may be stored in a
public or private warehouse or elsewhere at the sole cost and expense of
Tenant.  In the event that Tenant shall not immediately pay the cost of storage
of such property after the same has been stored for a period of thirty (30) days
or more, Landlord may sell any or all thereof at a public or private sale in
such manner and at such times and places that Landlord, in its sole discretion,
may deem proper, without notice to or demand upon Tenant.

 

21.           Eminent Domain.  If all or any part of the Premises shall be taken
by any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, this Lease shall terminate as to any portion of the
Premises so taken or conveyed on the date when title vests in the condemnor, and
Landlord shall be entitled to any and all payments, income, rent, award or any
interest therein whatsoever which may be paid or made in connection with such
taking or conveyance.  Tenant shall have no claim against Landlord or otherwise
for the value of any unexpired term of this Lease.  Notwithstanding the
foregoing, Tenant shall be entitled to any compensation for depreciation to and
cost of removal of Tenant’s equipment and fixtures and any compensation for its
relocation expenses necessitated

 

 

8

--------------------------------------------------------------------------------


 

 

by such taking, but in each case only to the extent the condemning authority
makes a separate award therefor or specifically identifies a portion of the
award as being therefor.  Each party waives the provisions of Section 1265.130
of the California Code of Civil Procedure (which section allows either party to
petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises).

 

In the event of a partial taking, or conveyance in lieu thereof, of the
Premises, then Tenant may terminate this Lease as of the date of such taking if
Tenant determines that the remaining portion of the Premises is not satisfactory
for Tenant’s use.  Any election by Tenant to so terminate shall be by written
notice given to Landlord within thirty (30) days from the date of such taking or
conveyance.  If a portion of the Premises is taken by power of eminent domain or
conveyance in lieu thereof and neither Landlord nor Tenant terminates this Lease
as provided above, then this Lease shall continue in full force and effect as to
the part of the Premises not so taken or conveyed and all payments of rent shall
be apportioned as of the date of such taking or conveyance so that thereafter
the amounts to be paid by Tenant shall be in the ratio that the area of the
portion of the Premises not so taken bears to the total area of the Premises
prior to such taking.

 

22.           Notice and Covenant to Surrender.  On the expiration or earlier
termination of the Lease Term, Tenant shall surrender to Landlord the Premises
in the condition existing as of the Commencement Date (normal wear and tear
excepted).  On or prior to the expiration of the Lease Term, Tenant shall, at
Tenant’s sole cost and expense, remove all of Tenant’s personal property,
furniture, equipment and trade fixtures from the Premises and repair any damage
caused by such removal.  Any personal property not removed shall be deemed
abandoned.

 

23.           Holding Over.  Any holding over after the expiration or
termination of this Lease with the written consent of Landlord shall be
construed to be a tenancy from month to month at a monthly rent equal to the
basic rental in effect for the last Extension exercised by Tenant.  All
provisions of this Lease, except those pertaining to the term and any Extension,
shall apply to the month to month tenancy.

 

24.           Certificate of Estoppel.  Tenant shall, within fifteen (15)
calendar days after request therefor, execute and deliver to Landlord, a
certificate stating that this Lease is unmodified and in full force and effect,
or in full force and effect as modified and stating the modifications.  The
certificate shall also state the amount of the monthly rent, the date to which
monthly rent has been paid in advance, and shall include such other items as
Landlord may reasonably request.  Failure to deliver such certificate within
such time shall constitute a conclusive acknowledgment by Tenant that this Lease
is in full force and effect and has not been modified except as may be
represented by the party requesting the certificate.  Any such certificate
requested by Landlord may be conclusively relied upon by any prospective
purchaser or encumbrancer of the Premises or Project.

 

25.           Attorneys’ Fees.  If either party commences an action against the
other party arising out of or in connection with this Lease, the prevailing
party shall be entitled to have and recover from the losing party all expenses
of litigation, including, without limitation, travel expenses, attorneys’ fees,
expert witness fees, trial and appellate court costs, and deposition and
transcript expenses.

 

26.           Waiver.  No delay or omission in the exercise of any right or
remedy of Landlord on any default by Tenant shall impair such right or remedy or
be construed as a waiver.  The receipt and acceptance by Landlord of delinquent
rent or other payments shall not constitute a waiver of any other default and
acceptance of partial payments shall not be construed as a waiver of the balance
of such payment due.  Landlord’s consent to or approval of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by

 

 

9

--------------------------------------------------------------------------------


 

 

Tenant.  Any waiver by Landlord of any default must be in writing and shall not
be a waiver of any other default concerning the same or any other provision of
this Lease.

 

27.           Notices.  All notices, demands, requests, consents and other
communications which may be given or are required to be given by either party to
the other shall be in writing and shall be sufficiently made and delivered if
personally served or if sent by United States first class mail, postage
prepaid.  All such communications from Landlord to Tenant shall be served or
addressed to Tenant at Integrated Device Technology, Inc., 2975 Stender Way,
Santa Clara, CA 95054, Attn:  James L. Laufman, Esq., General Counsel.  All such
communications by Tenant to Landlord shall be sent to Landlord at its offices at
1530-A Parkmoor Avenue, San Jose, California 95128-2406.  Either party may
change its address by notifying the other of such change. Each such
communication shall be deemed received on the date of the personal service or
mailing thereof in the manner herein provided, as the case may be.

 

28.           Governing Law; Severability.  This Lease shall in all respects be
governed by and construed in accordance with the laws of the State of
California.  If any provision of this Lease shall be held or rendered invalid,
unenforceable or ineffective for any reason whatsoever, all other provisions
hereof shall be and remain in full force and effect.

 

29.           Interest on Past Due Obligations; Late Charge.  Any amount due
from one party to the other party hereunder which is not paid when due shall
bear interest at the rate of ten percent (10%) per annum from when due until
paid, unless otherwise specifically provided herein, but the payment of such
interest shall not excuse or cure any default by such delinquent party.  In
addition, Tenant acknowledges that late payment by Tenant to Landlord of basic
rent or common area charges or of any other amount due Landlord from Tenant,
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult and impractical to fix.  Such
costs include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord, e.g., by the terms of any encumbrance
and note secured by any encumbrance covering the Premises.  Therefore, if any
such payment due from Tenant is not received by Landlord within five (5) days
after Tenant’s receipt of written notice from Landlord that such payment is due,
Tenant shall pay to Landlord an additional sum of five percent (5%) of the
overdue payment as a late charge.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant.

 

30.           Entire Agreement.  This Lease, including any exhibits and
attachments, constitutes the entire agreement between Landlord and Tenant
relative to the Premises and this Lease and the exhibits and attachments may be
altered, amended or revoked only by an instrument in writing signed by both
Landlord and Tenant.  Landlord and Tenant agree that all prior or
contemporaneous oral agreements between and among themselves or their agents or
representatives relative to the leasing of the Premises are merged in or revoked
by this Lease.

 

31.           Corporate Authority.  Each party represents and warrants to the
other that this Lease has been duly authorized by such party, and that upon
execution and delivery to the other party, shall constitute a valid and binding
obligation of such party.

 

32.           Real Estate Brokers.  Tenant shall not be responsible for payment
of any leasing commissions or fees arising out of this Lease.  Each party shall
indemnify and hold harmless the other party from all damage, loss, liability and
expense (including attorneys’ fees and related costs) arising out of or
resulting from any claims for commissions or fees that may or have been asserted
against the other party by any broker, finder or other person with whom Tenant
or Landlord has or purportedly has dealt with in connection with the Premises
and the negotiation and execution of this Lease.

 

 

10

--------------------------------------------------------------------------------


 

 

33.           Exhibits and Attachments.  All exhibits and attachments to this
Lease are a part hereof.

 

34.           Environmental Matters.

 

(a)           Environmental Law Compliance.  During the Lease Term, Tenant shall
comply with all Environmental Laws and Environmental Permits (each as defined in
Section 34(c) below) applicable to the operation or use of the Premises, will
cause all other persons occupying or using the Premises to comply with all such
Environmental Laws and Environmental Permits, and will immediately pay or cause
to be paid all costs and expenses incurred by reason of such compliance.

 

(b)           Indemnity.  Tenant agrees to defend, indemnify and hold harmless
Landlord from and against all obligations (including removal and remedial
actions), losses, claims, suits, judgments, liabilities, penalties, damages,
costs and expenses (including attorneys’ and consultants’ fees and expenses)
incurred by, imposed on or asserted against Landlord based on, or arising or
resulting from the actual presence of Hazardous Materials in the Premises which
is caused by Tenant during the Lease Term.

 

(c)           Definitions.  As used herein, the following terms shall have the
following meanings:  “Hazardous Materials” means (i) petroleum or petroleum
products, natural or synthetic gas, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, and radon gas; (ii) any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (iii) any other substance exposure to which is regulated by any
governmental authority.  “Environmental Law(s)” means any federal, state or
local statute, law, rule, regulation, ordinance, code, policy or rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.  “Environmental Permits” means all permits, approvals, identification
numbers, licenses and other authorizations required under any applicable
Environmental Law.

 

35.           Signage.  Tenant shall not, without obtaining the prior written
consent of Landlord, install or attach any new or additional sign or advertising
material on any part of the outside of the Building.  Tenant may maintain any
existing signs on the Building or Premises until the expiration of the Lease
Term.

 

 

11

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
on the date first above written.

 

 

LANDLORD:

 

 

 

 

1566 MOFFETT LLC,
a California limited liability company

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

TENANT:

 

 

 

 

INTEGRATED DEVICE TECHNOLOGY, INC.
a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

12

--------------------------------------------------------------------------------


 

 

EXHIBIT “A-1”

 

FLOOR PLAN OF SECOND FLOOR PREMISES

 

[To be attached]

`

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT “A-2”

 

FLOOR PLAN OF FIRST FLOOR SHOWING CONSTRUCTION AREAS

 

[To be attached]

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT “B”

 

RENOVATION WORK

 

The Renovation Work shall consist of the following work performed in the
following Construction Areas as shown on the Construction Plan attached hereto
as Exhibit “A-2”:

 

Area A.0-Warehouse Area

 

The work to be completed is heating, ventilating and air conditioning, new
lighting, electrical distribution, voice data cabling, painting and flooring.

 

Area A.1-Area Around Laser Room

 

Landlord shall first construct a dust barrier around the laser room and adjacent
HVAC equipment.  The barrier will be placed in such a manner as to allow
Tenant’s staff access to the laser room from the corridor without having to
enter the construction area.  The work to be performed in this area is
demolition of the wall as shown on Exhibit “C”, removal of the existing T-bar
ceiling, distribution from the existing HVAC system, new T-bar ceiling and
lighting, electrical distribution, voice/data cabling, painting and flooring.

 

Area A.2-Vacant Offices

 

The work to be completed in this area is removal of the existing T-bar ceiling,
lighting and flooring and subdivision of the area into six private offices
complete with revised HVAC distribution, relocated fire sprinkler heads, new
T-bar ceiling and lighting, voice/data cabling, painting and flooring.  All work
will be confined to within the existing perimeter walls of the existing office
areas.

 

Area D-Detached Building to Northwest of Main Building

 

The work to be completed in this area is the complete demolition of the building
to slab surface.

 

Area E-Covered Breezeway adjacent to Area D

 

The work to be completed in this area is the construction of a dock high truck
well with a dock high leveler for one full-sized truck and trailer.

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT ”C”

 

GRANT DEED

 

 

Order No.

Escrow or Loan No.

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

Dan Caputo Co.

 

Attn:

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

 

 

 

 

Mail Tax Statements to:

 

The undersigned grantor declares:

 

 

 

 

 

 

 

 

 

Documentary Transfer Tax is shown on a separate sheet attached to this deed and
is not a part of the public record.

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

A.P.N.  003-863-007

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

 

BACCARAT SILICON INC., a California corporation,

 

hereby GRANTS to DAN CAPUTO CO., a California corporation

 

that certain real property in the City of Salinas, County of Monterey, State of
California, more particularly described as follows:  See Attachment 1

 

This Grant is made subject to all covenants, conditions, restrictions,
exceptions, easements, rights-of-way, rights of access, agreements,
reservations, encumbrances, liens and other matters of record; any matter which
would be disclosed by accurate survey, investigation or inquiry; any tax,
assessment or other governmental lien against the property; and subject to
existing environmental conditions (if any) including conditions arising from
past uses affecting the property.

 

 

 

 

BACCARAT SILICON INC.,
a California corporation

 

 

 

 

 

 

 

 

By:

 

Dated:

 

 

 

 

 

 

 

Its:

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

DO NOT RECORD

 

 

 

FILOR REQUESTS
DO NOT RECORD STAMP VALUE

 

NOTE:  This Declaration is not a public record

 

Document #

 

DECLARATION OF TAX DUE:  SEPARATE PAPER:

(Revenue and Taxation Code 11932-11933)

 

DOCUMENTARY TRANSFER TAX IS $

 

o            Computed on full value

 

o            Computed on full value less liens or encumbrances remaining at the
time of conveyance

 

APN:  003-863-007

 

Property located in:

 

o            Unincorporated

 

ý            City of Salinas

 

CITY CONVEYANCE TAX IS $   N/A

 

 

 

Signature of party determining tax

 

 

 

 

 

Name (Typed or Printed)

 

 

 

2

--------------------------------------------------------------------------------


 

 

STATE OF CALIFORNIA

 

 

 

}

ss.

COUNTY OF

 

 

 

On                                   , before me,
                                             , personally appeared
                                   ,

 

  personally known to me —OR-  proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed

 

to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

SIGNATURE OF NOTARY

 

 

CAPACITY CLAIMED BY SIGNER

 

Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the document.

 

 

INDIVIDUAL
CORPORATE OFFICERS(S)

 

 

 

 

 

 

 

 

 

 

 

Title(s)

 

 

 

 

 

 

 

PARTNER(S)

LIMITED

 

 

 

GENERAL

 

 

 

 

 

 

ATTORNEY-IN-FACT
TRUSTEE(S)
GUARDIAN/CONSERVATOR
OTHER:

 

 

 

 

 

 

 

SIGNER IS REPRESENTING:

 

 

 

Name of Person(s) or Entity(ies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

ATTACHMENT 1

 

LEGAL DESCRIPTION OF PROPERTY

 

Lot 5, as shown on the map entitled, “Tract No. 922, Unit No. 1 Salinas Airport
Business Center, filed for record May 6, 1981 in Volume 14 of “Cities and
Towns,” at page 57, Monterey County Records.

 

Assessors Parcel No. 003 863 007

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

EXHIBIT ”D”

 

Blanket Assignment and Bill of Sale

 

Reference is hereby made to that certain property located in the City of
Salinas, County of Monterey, State of California and more particularly described
on Exhibit A attached hereto and made a part hereof and the improvements located
thereon and the rights, privileges and entitlements incident thereto (the
“Property”).  For good and valuable consideration, receipt of which is hereby
acknowledged, BACCARAT SILICON INC., a California corporation (“Seller”), hereby
sells, transfers, assigns, conveys and delivers to DAN CAPUTO CO.,  a California
corporation (“Buyer”) (i) all personal property owned by Seller located on and
used exclusively in the use or operation of the Property, if any (“Personal
Property”); (ii) all entitlements and other agreements relating to the
development of Property; (iii) all plans, specifications, maps, drawings and
other renderings relating to the improvements on the Property; (iv) all
warranties, claims and any similar rights relating to and benefiting the
Property; (v) all intangible rights and similar rights benefiting the Property;
and (vi) all development rights benefiting the Property.

 

Any Personal Property is conveyed in its “as is with all faults” basis.  Buyer
acknowledges that it has made its own inspection of the Personal Property and is
not relying on any representation or warranty of any kind whatsoever, express or
implied, from Seller as to any matters concerning the Personal Property,
including, without limitation, any implied warranties of merchantability or
fitness for a particular purpose.

 

 

BACCARAT SILICON INC.,

 

a California corporation

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

Lot 5, as shown on the map entitled, “Tract No. 922, Unit No. 1 Salinas Airport
Business Center, filed for record May 6, 1981 in Volume 14 of “Cities and
Towns,” at page 57, Monterey County Records.

 

Assessors Parcel No. 003 863 007

 

 

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT “E”

 

CERTIFICATION OF NON-FOREIGN STATUS

(Entity Transferor)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by BACCARAT SILICON INC., the
undersigned hereby certifies the following on behalf of BACCARAT SILICON INC.:

 

1.             BACCARAT SILICON INC. is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.             BACCARAT SILICON INC.’s U.S. employer identification number is
                                  ; and

 

3.             BACCARAT SILICON INC.’s office address is c/o Integrated Device
Technology, Inc., 2975 Stender Way, Santa Clara, California 95054, Attn: James
L. Laufman, Esq., General Counsel.

 

BACCARAT SILICON INC. understands that this certification may be disclosed to
the Internal Revenue Service by transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
BACCARAT SILICON INC.

 

 

 

 

BACCARAT SILICON INC.,

 

 

 

a California corporation

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT “F”

 

ASSIGNMENT AND ASSUMPTION OF DECLARATION OF COVENANTS, CONDITIONS
AND RESTRICTIONS

 

THIS ASSIGNMENT AND ASSUMPTION OF DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS (“Assignment”) is executed effective as of          , 2003 (the
“Effective Date”) by and between BACCARAT SILICON INC., a California corporation
(“Assignor”), and DAN CAPUTO CO., a California corporation (“Assignee”).

 

RECITALS

 

A.            Assignor is the owner of certain real property located in the City
of Salinas, County of Monterey, State of California more particularly described
in Exhibit A attached hereto (“Property”).  Pursuant to a grant deed of even
date herewith, Assignor is conveying the Property to Assignee.

 

B.            The Property is subject to that certain Declaration of Covenants,
Conditions and Restrictions dated as of September 13, 1982 and recorded on
September 21, 1982 in Reel 1579, Page 142 in the Official Records of Monterey
County, California (“Declaration”).

 

C.            In connection with the conveyance of the Property to Assignee,
Assignor desires to assign to Assignee all of Assignor’s right, title, interest,
duties and obligations under the Declaration with respect to the Property.

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Assignor does hereby assign, transfer and convey to Assignee all
of Assignor’s right, title, interest, duties and obligations in, to or under the
Declaration with respect to the Property arising from and after the Effective
Date.

 

2.             Assignee hereby accepts the foregoing assignment, and hereby
assumes all of the right, title, interest, duties and obligations of Assignor
in, to and under the Declaration with respect to the Property arising from and
after the Effective Date.  Assignee hereby acknowledges the obligations of
Assignor under the Declaration and agrees to be bound by the Declaration.

 

3.             This Assignment may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one instrument.  In
addition, counterpart signature pages may be (but shall not be required to be)
annexed to one Assignment.  It is the intent hereof that when both parties have
executed one or more counterparts, this Assignment shall be in full force and
effect.

 

 

1

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the
dates set forth below, to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

 

BACCARAT SILICON INC.,

 

a California corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

DAN CAPUTO CO., a

 

California corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

Lot 5, as shown on the map entitled, “Tract No. 922, Unit No. 1 Salinas Airport
Business Center, filed for record May 6, 1981 in Volume 14 of “Cities and
Towns,” at page 57, Monterey County Records.

 

Assessors Parcel No. 003 863 007

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

EXHIBIT “G”

 

OPTION AGREEMENT

 

This Option Agreement (“Agreement”) is entered into as of this            day of
August, 2003 (the “Effective Date”), by and between INTEGRATED DEVICE
TECHNOLOGY, INC., a Delaware corporation (“Optionor”) and DAN CAPUTO CO., a
California (“Optionee”).

 

Recitals

 

A.            Optionor is the owner of that certain unimproved real property
located in the City of Salinas, County of Monterey, State of California, more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Property”).

 

B.            Optionor desires to grant to Optionee and Optionee desires to
receive from Optionor an option to purchase the Property subject to the terms
and conditions set forth below.  Upon timely exercise of such option to purchase
the Property as described below, the parties intend to effect the purchase and
sale of the Property as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, each of the parties hereto agree as follows:

3.             Option.

 

(a)           Grant of Option.  Optionor hereby grants to Optionee the exclusive
right to purchase the Property at the price and under the terms and conditions
set forth herein (the “Option”).

 

(b)           Option Payment.  Concurrently with the execution of this
Agreement, Optionee shall deliver to Escrow Holder (as defined in Section 5(b)
below), together with a fully executed copy of this Agreement, the sum of Ten
Thousand Dollars ($10,000.00) (the “Option Payment”) by wire transfer or a bank
cashier’s check,, as consideration for the grant of the Option. Upon receipt of
the Option Payment, Escrow Holder shall immediately release the Option Payment
to Optionor.

 

(c)           Option Term.  The term of the Option (“Option Term”) shall
commence on the Effective Date and expire on the date that is thirty (30) days
after the Effective Date.  Optionee shall have the right to extend the Option
Term for five (5) periods of thirty (30) days each (each such period, an “Option
Term Extension”).  Optionee may extend the Option Term for an Option Term
Extension by giving written notice to Optionor and Escrow Holder not later than
two (2) business days prior to the expiration of the Option Term or then current
Option Term Extension, and concurrently delivering into Escrow by wire transfer
or a bank cashier’s check the amount of Ten Thousand Dollars ($10,000) (“Option
Extension Payment”).  Upon receipt of an Option Extension Payment, Escrow Holder
shall immediately release such payment to Optionor.  If Optionee fails to give
written notice of an Option Term Extension and/or fails to concurrently deliver
the Option Extension Payment into Escrow, the Option Term shall expire upon the
expiration of the Option Term or then-current Option Term Extension.  If the
Option

 

 

4

--------------------------------------------------------------------------------


 

 

Term or any Option Term Extension shall expire on a Saturday, Sunday or legal
holiday, then such expiration shall be extended to the next following business
day.

 

(d)           Exercise of Option.  The Option shall be exercised by Optionee by
written notice delivered to Optionor prior to the expiration of the Option Term
or Option Term Extension, at the address set forth in Section 16(a) hereof or
such other address as may be designated in writing by Optionor (“Exercise
Notice”) and by delivery by Optionee to Escrow Holder concurrently therewith, by
wire transfer or a bank cashier’s check, the amount of One Hundred Thousand
Dollars ($100,000.00) (“Exercise Deposit”).  Upon receipt, Escrow Holder shall
place the Exercise Deposit in an interest-bearing account with all interest
accruing to Optionee.  The date upon which the Exercise Notice is delivered to
Optionor shall be referred to in this Agreement as the “Exercise Date.”  Time is
of the essence as to the exercise of the Option.

 

(e)           Automatic Termination; Release of Option.  If Optionee (i) fails
to exercise the Option in strict accordance with the provisions hereof prior to
the expiration of the Option Term or any Option Term Extension, (ii) fails to
close escrow on the Property through no fault of Optionor following the timely
exercise of the Option in accordance with the provisions hereof, (iii) fails to
deliver written notice of an Option Term Extension and/or to concurrently
deliver the Option Extension Payment on or before the time required hereunder,
(iv) fails to deliver the Exercise Deposit to Escrow Holder on or before the
date that such amount is due, or (v) is in breach or default of any of its
obligations under this Agreement after any applicable notice and cure period,
then (x) this Agreement and the rights of Optionee hereunder shall automatically
and immediately terminate without notice, (y) each party shall be discharged of
its obligations hereunder (except that Optionee’s indemnity obligations set
forth in Sections 6(e) and 14 hereof shall survive the termination of this
Agreement), and (z) Optionor shall be entitled to retain the Option Payment, any
Option Extension Payments and the Exercise Deposit (if applicable).  Upon
termination of this Option as described in this Section 1(e), Optionee agrees
that it shall, within three (3) days following written demand by Optionor,
execute, acknowledge (in recordable form) and deliver to Optionor a release of
option or such other document as may be reasonably required by Optionor to
verify the termination of this Agreement.

 

(f)            Nonrefundability of Option Payment; Application to Purchase
Price. The Option Payment and each Option Extension Payment shall be
non-refundable to Optionee (unless Escrow fails to close due to Optionor’s
material default and Optionee makes the election set forth in Section 15(b)(i)
below) and shall be applicable to the Purchase Price (as defined in Section 3)
of the Property at the Close of Escrow.  The parties acknowledge and agree that
the nonrefundable nature of the Option Payment and any Option Extension Payment
is a bargained for term and condition of this Agreement, and is fair
compensation to Optionor for the Option granted herein.

 

4.             Purchase and Sale of Property.  If Optionee exercises the Option
within the Option Term or any Option Term Extension in accordance with Section
1(d), Optionor shall sell the Property to Optionee, and Optionee shall purchase
the Property from Optionor, upon the terms and conditions hereinafter set forth.
The Property shall include (i) said real property and (ii) all rights,
privileges, and easements appurtenant to the Property, including, without
limitation, all development rights, air rights, water, water rights, riparian
rights and water stock

 

 

5

--------------------------------------------------------------------------------


 

 

relating to the Property, any rights of way or other appurtenances reflected in
the public record and used in connection with the beneficial use and enjoyment
of the Property, and all of Optionor’s right, title, and interest in and to all
public roads and alleys adjoining or servicing the Property.

 

5.             Purchase Price.  Optionee shall pay One Million Six Hundred
Eleven Thousand Seven Hundred Fourteen Dollars ($1,611,714) for the Property
(“Purchase Price”).

 

6.             Payment of Purchase Price.  The Purchase Price for the Property
shall be evidenced by and paid to Optionor as follows:

 

(a)           Application of Deposits.  The Option Payment, any Option Extension
Payment and the Exercise Deposit and all interest accrued thereon shall be
applied to the Purchase Price at the Close of Escrow.  The Exercise Deposit
shall be nonrefundable, except as provided in Section 15(b) below.  If after
exercise of the Option, Optionee fails to complete the purchase of the Property
in accordance with this Agreement, then Optionor shall be entitled to retain the
Exercise Deposit and all interest accrued thereon as liquidated damages pursuant
to Section 14 hereof.

 

(b)           Purchase Price Balance.  On or before the Closing Date (as defined
in Section 4(b) below), Optionee shall deposit with Escrow Holder cash in the
amount of the Purchase Price, less the sum of the Option Payment, any Option
Extension Payments and the Exercise Deposit.

 

7.             Escrow.

 

(a)           Escrow Holder.  Concurrently with the execution of this Agreement,
the parties shall open an escrow (“Escrow”) with First American Title Company,
whose address is 1737 North First Street, Suite 100, San Jose, California 95112,
Attention: Dian Blair (408) 451-7800 (“Escrow Holder” or “Title Company”, as
applicable) for purposes of consummating the transaction contemplated by this
Agreement.  Concurrently with the opening of Escrow, the parties shall deliver
to Escrow Holder a copy of this Agreement and instructions for the disposition
of the Option Payment, any Option Extension Payments and the Exercise Deposit in
accordance with the terms of this Agreement.  At least twenty-four (24) hours
prior to the Close of Escrow, Optionor and Optionee shall each deliver to Escrow
Holder written closing instructions and all executed documents, payments and
funds necessary to complete the same in accordance with the terms hereof.

 

(b)           Close of Escrow.  The Close of Escrow for the purchase and sale of
the Property shall occur on the first business day that is fifteen (15) calendar
days after the date of Optionee’s exercise of the Option.  For purposes of this
Agreement, the “Close of Escrow” or the “Closing Date” shall mean the date that
the Grant Deed (as defined in Section 11(a)(i)) is recorded by Escrow Holder in
the Official Records of Monterey County, California.

 

 

6

--------------------------------------------------------------------------------


 

 

8.             Title.

 

(a)           Title Report.  Within seven (7) business days after the Effective
Date, Optionor shall cause Escrow Holder to provide Optionee with a current
preliminary title report for the Property (the “Title Report”) issued by Escrow
Holder, together with copies of all related underlying documents.  Optionee
shall acquire and accept title to the Property subject to any and all defects,
liens, encumbrances and matters affecting the Property whether or not reflected
in the public records (and whether or not apparent from an inspection of the
land); all exceptions to title shown on the Title Report (including all
preprinted exceptions) or that would be shown on any updated title report dated
as of the Exercise Date; the lien of real property taxes and assessments not yet
due and payable and supplemental taxes, if any; that certain Declaration of
Covenants, Conditions and Restrictions executed by CC&F Salinas Properties, Inc.
and Salinas Associates and recorded on September 21, 1982 on Reel 1579, page 142
in the Official Records of Monterey County, California (“CC&R’s”); any title
exceptions arising or resulting from, or caused by Optionee in connection with,
its inspection, use or contemplated improvement and development of the Property;
and any and all matters which may be disclosed by any survey of the Property
(collectively, the “Permitted Exceptions”).  Notwithstanding the foregoing,
Optionor shall be obligated to remove any delinquent taxes or assessments,
mechanics’ liens or monetary encumbrances placed by Optionor on the Property
prior to the Close of Escrow.

 

(b)           Title Insurance.  Optionor shall pay the premium for a standard
coverage CLTA owner’s policy of title insurance to be issued by Escrow Holder to
Optionee with a liability limit equal to the Purchase Price, showing title to
the Property vested in Optionee subject to the Permitted Exceptions (the
“Owner’s Title Policy”).  In the event Optionee desires to obtain a standard
coverage ALTA owner’s policy of title insurance, Optionee shall be responsible,
at Optionee’s sole cost and expense, for obtaining an ALTA Survey of the
Property, and the payment of the ALTA portion of the title policy premium. 
Optionee shall pay, at Optionee’s sole cost and expense, the cost of any
endorsements required by Optionee.  In no event shall the Close of Escrow be
extended in order to permit Optionee to obtain a survey of the Property. 
Optionee shall arrange with the Title Company for the issuance of a title
insurance policy in form and content and with endorsements required by Optionee
prior to exercise of the Option.

 

(c)           Further Encumbrance.  After Optionee’s exercise of the Option and
prior to the Close of Escrow, Optionor shall not voluntarily create any
additional title exceptions or further encumber the Property, for a period
beyond the Close of Escrow, except with Optionee’s prior written consent, which
may be given or withheld in Optionee’s sole and absolute discretion.  If between
the Exercise Date and the Close of Escrow, any additional exception to title
appears as shown in a supplemental title report issued by the Title Company that
is not approved by Optionee, or was caused by Optionee or Optionee’s activities
on the Property (in which case any such additional title exception shall be
deemed a Permitted Exception), Optionee shall give prompt written notice of such
new title exception to Optionor.  Optionor shall be obligated to remove from
title (or to cause to be insured over to Optionee’s reasonable satisfaction) any
such additional title exceptions that are voluntarily created by Optionor
between the Exercise Date and the Close of Escrow.  With respect to any such
additional title exceptions that were not voluntarily created by Optionor,
Optionee shall have the right to either (i) terminate this Agreement by giving
written notice to Optionor and Escrow Holder and obtain the refund of the
Exercise Deposit, or (ii) proceed with the Close of Escrow and acquire the
Property subject to

 

 

7

--------------------------------------------------------------------------------


 

 

such additional title exception(s).  If necessary to remove such additional
title exception(s), Optionor may extend the Close of Escrow for a period of not
more than thirty (30) days.

 

9.             Due Diligence Documents; Right of Entry.

 

(a)           Due Diligence Documents.  Optionor shall make available to
Optionee for review during the Option Term and any Option Extension Period, the
following documents to the extent any such items exist and are in the possession
of Optionor or its consultants (collectively, “Due Diligence Documents”):

 

(i)            copies of all Phase I and Phase II reports and any other
environmental reports including all correspondence with the Monterey County
Environmental Health Department;

 

(ii)           copies of all contracts relating to the management of the
Property;

 

(iii)          copies of property tax bills for the past three (3) years;

 

(iv)          copies of statements of operating expenses for the Property for
2000, 2001 and 2002 including operating expense history;

 

(v)           copies of all leases, subleases and rental agreements that will
remain in effect after the Close of Escrow pertaining to the Property, together
with any amendments or addenda, if any;

 

(vi)          copies of all soils, environmental and engineering reports
pertaining to the Property;

 

(vii)         all materials provided to Optionor by the previous owner at the
time Optionor purchased the Property; and

 

(viii)        copies of any existing ALTA surveys.

 

Optionor makes no representation or warranty with respect to the accuracy or
completeness of any of the Due Diligence Documents made available to Optionee
except that the same are true and correct copies of the documents in Optionor’s
possession.

 

(b)           Access to Due Diligence Documents.  The Due Diligence Documents
shall be available for review during the Option Term and any Option Term
Extension by appointment only during regular business hours on regular business
days at Optionor’s office at 2975 Stender Way, Santa Clara, California 95054. 
Optionee may request an appointment to review the Due Diligence Documents by
contacting James L. Laufman, Esq., General Counsel of Optionor at (408)
492-8614.  Optionee may request copies of the Due Diligence Documents during its
review thereof, and Optionor shall, within three (3) business days after receipt
of the request, provide the same to Optionee subject to Optionee’s reimbursement
of Optionor’s reasonable costs in providing such copies.  Except for copies made
by Optionor, Optionee shall not remove the Due Diligence Documents from their
location.

 

 

8

--------------------------------------------------------------------------------


 

 

(c)           Physical Inspection.  During the Option Term and any Option Term
Extension, Optionee and Optionee’s employees, agents, contractors and
consultants (“Optionee’s Parties”) shall have the right to enter the Property to
perform such investigations and inspections of the Property, including but not
limited to soil, engineering, geological, structural and visual tests and
inspections (collectively, “Physical Inspections”) of the Property as Optionee
deems reasonably necessary at Optionee’s sole cost and expense.  In conducting
such Physical Inspections, Optionee and Optionee’s Parties shall comply with all
applicable laws, statutes, ordinances, rules and regulations.  Optionee shall
provide not fewer than three (3) business days’ prior written notice to Optionor
at the address for notice set forth in Section 16(a) below of any desired entry
onto the Property by Optionee or Optionee’s Parties to perform Physical
Inspections, stating the date on which Optionee desires such entry to occur, the
name, address and telephone number of the Optionee’s Party who will make the
entry, and the nature and location on the Property of the inspection to be
performed.  Within five (5) days after Optionee’s receipt thereof, Optionee
shall provide Optionor with copies of all reports, data or test results
resulting from any Physical Inspections.  All Physical Inspections shall be
subject to Section 7(e) hereof.

 

(d)           Environmental Investigations.  During the Option Term and any
Option Term Extension, Optionee and Optionee’s Agents may enter the Property to
perform such non-invasive environmental assessments of the Property
(“Environmental Investigation”) which Optionee elects to undertake at Optionee’s
sole cost and expense with respect to the Property; provided, however, in no
event shall Optionee perform any “Phase II Environmental Assessment” or any
testing of soil and/or groundwater of the Property (“Invasive Testing”) without
Optionor’s prior written consent and compliance with this Section 7(d) .  Prior
to performing any Environmental Investigation, Optionee shall submit to Optionor
at the address for notice set forth in Section 16(a) below, at least five (5)
business days prior to the date of Optionee’s proposed entry onto the Property
for such Environmental Investigation, the name of Optionee’s environmental
consultant who will conduct the investigation, evidence of the consultant’s
level of expertise and experience, and a description of the Environmental
Investigation to be performed.  If Optionee proposes any Invasive Testing, then
in addition to the foregoing information, Optionee shall submit to Optionor the
location of any proposed borings for soil and/or groundwater sampling, the
sampling and analytical methods to be used, the chemical parameters and other
conditions to be tested, the health and safety plan to be followed, and the
measures to be taken to restore the affected areas to pre-existing conditions
following completion of the Invasive Testing.  Optionor shall give Optionee
written notice of approval or disapproval of Optionee’s Invasive Testing
investigation plan within five (5) business days after receipt of the foregoing
information.  If Optionor reasonably objects to the environmental consultant or
objects to the Invasive Testing investigation plan proposed by Optionee,
Optionor shall give Optionee written notice of such disapproval and the reasons
therefor within said five (5) business day period.  Thereafter, Optionor and
Optionee shall promptly meet and negotiate in good faith to remove Optionor’s
objections.  In the event that the parties are unable to agree, Optionor’s
objections shall stand and Optionee may either terminate the Agreement, choose
another environmental consultant or elect to revise its Invasive Testing
investigation plan so as to remove Optionor’s objections.  Optionee shall, at
its sole cost and expense, obtain any and all permits and approvals required
from applicable governmental agencies prior to commencing any

 

 

9

--------------------------------------------------------------------------------


 

 

Invasive Testing.  Optionee shall not install any monitoring wells.  If Optionee
seeks to sample groundwater, Optionee shall do so through hydropunch or other
geoprobe sampling procedures.  Optionor’s representatives may be present at all
times during the activities of Optionee and/or Optionee’s Parties on the
Property.  Optionor shall have the right, at Optionor’s expense to take split
samples or verification samples from any Invasive Testing conducted by
Optionee.  All Environmental Investigations shall be subject to Section 7(e)
hereof.

 

If any reports, studies, tests, documents or information applicable to the
environmental condition of the Property arising out of an Environmental
Investigation are required to be disclosed to a federal, state or local agency
or governmental body, then Optionee agrees that Optionor shall be the party to
furnish such documentation to the applicable governmental agency having
jurisdiction over the Property and neither Optionee nor its agents, employees or
environmental consultants shall furnish such information to the applicable
governmental agencies.  If there is a demand for such information generated by
an Environmental Investigation by a governmental agency or by legal process
issued by a court of competent jurisdiction and Optionee has received actual
notice of such demand, Optionee shall promptly provide notice of such demand to
Optionor and afford Optionor an opportunity to impose any objections or defenses
to such demand.  Optionee agrees that copies of all reports, studies and other
documents and information generated or prepared by or for Optionee in connection
with Optionee’s Environmental Investigations of the Property shall be furnished
to Optionor within five (5) business days of Optionee’s receipt of same.

 

(e)           Insurance, Indemnity.  Optionee shall maintain and shall cause
each Optionee’s Party entering onto the Property to perform Physical Inspections
and/or Environmental Investigations to maintain a policy or policies of
commercial general liability insurance insuring against claims and liabilities
arising directly from or related to acts, omissions or investigations of
Optionee and Optionee’s Parties in, on, or about the Property.  Such insurance
shall have limits of not less than Two Million Dollars ($2,000,000.00) per
occurrence, unless a lower limit is approved in writing by Optionor, and shall
(i) specifically name Optionor as an additional insured, (ii) not be canceled or
the coverage or liability limits reduced without thirty (30) days prior written
notice to Optionor, (iii) insure the indemnity obligations of Optionee as set
forth below, and (iv) provide coverage which is primary to any coverage carried
by Optionor and not in excess thereto.  Optionee shall deliver insurance
certificates to Optionor prior to any entry onto the Property by Optionee or any
of Optionee’s Parties.  Optionee shall indemnify, defend and hold Optionor
harmless from and against any and all claims, liabilities, costs and expenses,
including reasonable attorneys’ fees and other direct costs that Optionor may
actually incur as a result of Optionee’s activities on the Property, including
breach of the confidentiality provisions set forth below.  All entries onto the
Property shall be arranged through Optionor.  Optionor shall have the right to
accompany Optionee and Optionee’s Parties in connection with any entry onto the
Property.

 

(f)            Confidentiality.  Optionee shall take reasonable precautions, and
shall cause Optionee’s Parties to take reasonable precautions, not to
voluntarily disclose to others, except to those acting within or on behalf of
Optionee who have a business need to be informed, any information, in whatever
form, which is disclosed to or generated by Optionee or Optionee’s Parties or
provided by Optionor as a result of Optionee’s access to and/or review of the
Due

 

 

10

--------------------------------------------------------------------------------


 

 

Diligence Documents, Optionee’s Physical Inspections, Environmental
Investigations and/or Invasive Testing.  Optionee agrees that the information
contained in the Due Diligence Documents or disclosed or generated by Optionee’s
Physical Inspections, Environmental Investigations and Invasive Testing shall be
confidential and shall be used for the limited purpose of deciding whether or
not Optionee is interested in purchasing the Property.  The foregoing
confidentiality agreement shall apply to both Optionee and Optionee’s Parties. 
The foregoing confidentiality obligation shall not apply to (i) any information
in the public domain or which enters the public domain after the date of this
Agreement other than through Optionee’s failure to comply with this Section
7(f), (ii) any information previously known to Optionee, or (iii) any
information Optionee is required by law to disclose.  In the event that Optionee
receives a demand for such information from a governmental agency or by legal
process issued by a court of competent jurisdiction, Optionee shall promptly
provide notice of such demand to Optionor and afford Optionor an opportunity to
impose any objections or defenses to such demand.  If the Purchase Agreement
terminates for any reason, Optionee shall deliver to Optionor the originals and
all copies of any and all Due Diligence Documents previously delivered to
Optionee by Optionor.  In addition, Optionee shall promptly remove all
information and any reports, data, or test results from Optionee’s Physical
Inspections, Environmental Investigations and Invasive Testing from its files
and shall exercise best faith efforts to require such removal from those of its
employees, agents, attorneys and environmental consultants (subject to
Applicable Laws), and following consultation with and direction from Optionor,
either destroy such information or forward the same to Optionor.

 

10.           Optionee’s Conditions to Close of Escrow.  The Close of Escrow and
Optionee’s obligation to consummate the transaction contemplated by this
Agreement are subject to the satisfaction of the following conditions (or
Optionee’s waiver thereof) for Optionee’s benefit on or prior to the Close of
Escrow:

 

(a)           Title Policy.  The Title Company shall be committed to issue to
Optionee the Owner’s Title Policy insuring title vested in Optionee, subject
only to the Permitted Exceptions;

 

(b)           Delivery of Documents.  Optionor shall have deposited into Escrow
for delivery to Optionee at the Close of Escrow the documents described and
required pursuant to Section 11(a) of this Agreement; and

 

(c)           Optionor’s Obligations.  Optionor shall have timely performed all
of its obligations required by the terms of this Agreement to be performed by
Optionor.

 

If any of Optionee’s Closing Conditions have not been satisfied by the Closing
Date, then Optionee shall give Optionor and Escrow Holder written notice on or
before the Closing Date specifying the particular condition that has not been
satisfied.  If Optionee delivers such notice, then Optionor may postpone the
Close of Escrow for a period up to ten (10) days after the scheduled Closing
Date in order to permit Optionor to take such action as is necessary to cause
the closing condition specified in Optionee’s notice to be satisfied.  If the
condition specified in Optionee’s notice is not satisfied on the Closing Date,
as extended, then Optionee may terminate this Agreement by providing written
notice of such termination to Optionor and

 

 

11

--------------------------------------------------------------------------------


 

 

Escrow Holder on or within fifteen (15) days after the extended Closing Date. 
If Optionee so terminates this Agreement, Escrow Holder shall return the Deposit
and all interest accrued thereon to Optionee, and neither party shall have any
further obligation hereunder except for the indemnity obligations under Sections
7(e) and 14 hereof.

 

11.           Representations and Warranties.

 

(a)           Optionor’s Representations and Warranties.  Optionor hereby makes
the following representations and warranties to Optionee as of the Effective
Date and as of the Close of Escrow.  The phrase “to Optionor’s knowledge” as
used in certain of the representations and warranties shall mean the actual
knowledge of James L. Laufman, Esq., General Counsel of Integrated Device
Technology, Inc., without any duty of investigation or inquiry.

 

(i)            Authority.  Optionor is duly and validly authorized to execute
this Agreement and perform all of its obligations hereunder.  This Agreement is
valid, binding and enforceable against Optionor.

 

(ii)           Existing Agreement.  Neither Optionor, nor to Optionor’s
knowledge, the Property, is subject to any contract, agreement or restriction
which would prevent the consummation of the transactions contemplated by this
Agreement.

 

(iii)          Actions.  Optionor has not received written notice of any action,
suit or proceeding affecting the Property, at law or in equity, pending before
any federal, state or municipal governmental department, commission, board,
bureau, agency or instrumentality.

 

(iv)          No Violations of Declaration.  To Optionor’s knowledge, Optionor
has not received written notice that the Property is in violation of any
provision of the CC&R’s.

 

Optionor shall not be liable for breach of any of Optionor’s representations or
warranties set forth in this Section 9(a), Optionor shall not be in default
under this Agreement nor shall Optionee have the right to terminate this
Agreement due to the incorrectness of any of the representations and warranties
set forth in this Section 9(a) if, prior to the Close of Escrow, either (A) as
to matters which are made to Optionor’s knowledge, Optionor obtains information
not known to James Laufman, Esq. on the Effective Date that would make any of
such representations and warranties incorrect and Optionor promptly discloses
such information to Optionee, or (B) after the Effective Date, Optionor receives
a notice of the type specified in Sections 9(a)(iii) or (iv), and Optionor
promptly provides Optionee with a copy of such notice and provides Optionee with
a copy thereof.  If Optionee receives any information not otherwise disclosed by
Optionor pursuant to the foregoing sentence on or before the Close of Escrow
that would make any of Optionor’s representations or warranties in this Section
9(a) untrue or incorrect as of the Close of Escrow, then Optionee shall promptly
disclose such information to Optionor and Optionee’s sole remedy shall be to
either (i) terminate this Agreement by giving written notice of such termination
to Optionor and Escrow Holder, in which case this Agreement shall terminate, and
Optionee shall be entitled to the return of the Exercise Deposit, or (ii) to
proceed with the Close of Escrow despite such information, in which case
Optionee shall be deemed to have waived any claim against Optionor resulting
from the inaccuracy or incorrectness

 

 

12

--------------------------------------------------------------------------------


 

 

of Optionor’s representations and warranties as of the Close of Escrow based on
such information.  The representations and warranties of Optionor contained in
this Section 9(a) shall survive the Close of Escrow for a period of six (6)
months.  If Optionee has not filed an action for breach of such representations
or warranties within six (6) months of the Close of Escrow, Optionee shall
thereafter be precluded from ever making a claim or instituting any legal
action, suit or proceeding against Optionor in connection with such
representations and warranties.

 

(b)           Optionee’s Representations.  Optionee represents and warrants to
Optionor that Optionee is a corporation, duly organized, validly existing and in
good standing in the State of California, and has the capacity and full power
and authority to enter into and carry out the agreements contained in, and the
transactions contemplated by, this Agreement, and this Agreement has been duly
authorized and executed by Optionee, and upon delivery to and execution by
Optionor, shall be a valid and binding agreement of Optionee.

 

(c)           Optionor’s Covenants.  From the Exercise Date until the earlier of
the Close of Escrow or the termination of this Agreement, Optionor covenants to
Optionee as follows:

 

(i)            Optionor shall maintain the Property in the same condition and
manner as existed on the Exercise Date, damage by casualty and reasonable wear
and tear excepted.

 

(ii)           Optionor shall pay all bills and invoices for labor, material and
services supplied to the Property prior to the Close of Escrow, except to the
extent arising from Optionee’s activities on the Property.

 

(iii)          Optionor shall maintain in full force any insurance coverage
pertaining to the Property, either through the existing insurance policies or
replacement policies.

 

(iv)          Optionor shall not enter into any new contracts or agreements, or
modify any existing contracts or agreements relating to the Property for a term
beyond the Close of Escrow without the prior written consent of Optionee, which
Optionee may withhold in its sole and absolute discretion.

 

12.           As Is Acquisition.  Optionee acknowledges that Optionee owns
certain real property in the vicinity of the Property.  Optionee hereby agrees
and warrants that it has (i) inspected and is familiar with the Property and the
surrounding areas and the suitability of the Property for Optionee’s purposes. 
Optionee represents and warrants that Optionee has satisfied itself, or prior to
the Close of Escrow will satisfy itself, as to the physical, environmental,
legal and economic condition of the Property and its suitability for the
purposes intended by Optionee.  Optionee acknowledges and agrees that Optionee
is acquiring the Property subject to all existing laws, ordinances, rules and
regulations, and that, except as expressly set forth in Section 9(a), neither
Optionor nor any of Optionor’s officers, directors, employees, agents,
representatives and/or attorneys (collectively, “Optionor’s Agents”) have made
any warranties, representations or statements regarding the availability of any
approvals, or the laws, ordinances, rules or regulations of any governmental or
quasi-governmental body, entity, district or agency having

 

 

13

--------------------------------------------------------------------------------


 

 

authority with respect to the ownership, possession, development, occupancy,
condition and/or use of the Property.  Except as expressly set forth in Section
9(a), Optionor disclaims the making of any representations or warranties,
express or implied, regarding the Property, or matters affecting the Property,
including, without limitation, the physical condition of the Property, title to
or boundaries of the Property, soil condition, the presence of hazardous waste,
hazardous materials, toxic waste or other environmental matters, compliance of
the Property with building, health, safety, land use and zoning laws,
regulations and orders, engineering characteristics, traffic patterns and all
other information pertaining to the Property.  Optionee further acknowledges
that Optionor has made no representation or warranty regarding the accuracy or
completeness of any reports or studies relating to the Property which may have
been delivered or made available to Optionee other than that the same are true
and correct copies of the reports and studies available to Optionor.  Optionee
moreover acknowledges that (i) Optionee is a sophisticated investor,
knowledgeable and experienced in the financial and business risks attendant to
an investment in real property and capable of evaluating the merits and risks of
entering into this Agreement and purchasing the Property, (ii) that Optionee has
entered into this Agreement with the intention of making and relying upon its
own or its experts investigation of the physical, environmental, economic and
legal condition of the Property, including, without limitation, the compliance
of the Property with laws and governmental regulations and the operation of the
Property and/or whether the Property is located in an area which is designated
as a special flood hazard area, dam failure inundation area, earthquake fault
zone, seismic hazard zone, high fire severity area or wildland fire area, by any
federal, state or local agency, and (iii) that Optionee is not, except as to any
representations or warranties expressly set forth in Section 9(a), relying on
any representations and warranties made by Optionor or anyone acting or claiming
to act on Optionor’s behalf concerning the Property.  Optionee hereby undertakes
and assumes the risks associated with all matters pertaining to the Property’s
location in any area designated as a special flood hazard area, dam failure
inundation area, earthquake fault zone, seismic hazard zone, high fire severity
area or wildland fire area, by any federal, state or local agency.  Optionee
hereby acknowledges that it has not received from Optionor any accounting, tax,
legal, architectural, engineering, property management or other advice with
respect to this transaction and is relying upon the advice of its own
accounting, tax, legal, architectural, engineering, property management and
other advisors.  Optionee shall purchase the Property in its “As Is” condition
on the Closing Date and assumes the risk that adverse physical, environmental,
economic or legal conditions may not have been revealed by its investigations. 
Optionor shall have no liability for any subsequently discovered defects,
whether latent or patent.

 

Except with respect to the representations and warranties set forth in Section
9(a), Optionee agrees that, from and after the Close of Escrow, Optionee, for
itself and its agents, affiliates, successors and assigns, shall release and
forever discharge Optionor, its agents, affiliates, successors and assigns from,
and waives any right to proceed against Optionor for, any and all rights, claims
and demands at law or in equity relating to the physical, environmental,
economic or legal condition of the Property.

 

Such release shall survive the Close of Escrow.  Optionee has read and has been
fully advised of the contents of Section 1542 of the Civil Code of the State of
California, which reads as follows:

 

 

14

--------------------------------------------------------------------------------


 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

and, Optionee hereby expressly waives any and all rights and the benefits of
said section or any similar section of the laws of any other applicable
jurisdiction.  Notwithstanding the foregoing, the waivers and release set forth
above are not intended to, and shall not, release or discharge liability for (i)
claims relating to indemnification under Section 14 below, (ii) any claims
regarding post-closing prorations pursuant to Section 11(d) below, and (iii)
claims arising from Optionor’s intentional misrepresentation.

 

13.           Deposits Into Escrow.

 

(a)           Optionor’s Deposits Into Escrow.  Optionor shall deposit or cause
to be deposited into Escrow prior to the Close of Escrow the following:

 

(i)            An executed and acknowledged Grant Deed in the form attached
hereto as Exhibit ”B” (the “Grant Deed”);

 

(ii)           An executed Federal Non-Foreign Investor Affidavit in the form
attached hereto as Exhibit ”C” (the “FIRPTA Affidavit”);

 

(iii)          An executed Withholding Exemption Certificate (California Form
593 W) as required under the California Revenue and Taxation Code;

 

(iv)          Two counterpart originals of an Assignment and Assumption of
Declaration of Covenants, Conditions and Restrictions in the form attached
hereto as Exhibit “D” (“CC&R Assignment”); and

 

(v)           Such other documents as may be reasonably required to consummate
this transaction.

 

(b)           Optionee’s Deposits Into Escrow.  Optionee shall deposit into
Escrow prior to the Close of Escrow the following:

 

(i)            The Purchase Price;

 

(ii)           Two counterpart originals of the CC&R Assignment;

 

(iii)          Such additional funds as may be required to pay Optionee’s share
of closing costs as provided herein; and

 

(iv)          Such other documents as may be reasonably required to consummate
this transaction.

 

 

15

--------------------------------------------------------------------------------


 

 

(c)           Expenses of Escrow.  Optionor shall pay (i) the CLTA premium for
the Owner’s Title Policy, (ii) all county documentary transfer taxes and (iii)
one-half of the escrow fees.  Optionee shall pay (i) the ALTA portion of the
premium for the Owner’s Title Policy, if Optionee elects ALTA coverage, (ii) the
cost of an ALTA survey, if Optionee elects to obtain the same; (iii) the cost of
any title endorsements Optionee elects to obtain, and (iv) one-half of the
escrow fees.  All other reasonable and customary expenses, fees and costs
incurred in connection with the consummation of the Escrow, including, without
limitation, document preparation charges and recording fees, shall be borne by
the parties hereto in accordance with the custom and practice in Monterey
County, California, or in the absence of custom, equally between the parties. 
Optionor and Optionee shall each bear their own respective attorneys’ fees and
accounting costs incurred in connection with this transaction.

 

(d)           Prorations.  All real property taxes and assessments shall be
prorated between Optionee and Optionor as of the Close of Escrow with
appropriate debits and credits to the accounts of Optionee and Optionor so that,
as between Optionee and Optionor, Optionor shall pay all of the taxes and
assessments to the extent allocable to the period ending on the date immediately
prior to the Close of Escrow and Optionee shall pay all of the taxes and
assessments to the extent duly allocable to the period commencing upon the Close
of Escrow.  If the amount of the current tax payment is not available, such
proration shall be made on the basis of the most recent tax information
available at the Close of Escrow and the parties shall make appropriate
corrections promptly when accurate information becomes available.  Any corrected
adjustment or prorations shall be paid in cash to the party entitled thereto.

 

14.           Transfers and Assignments.  Optionee shall have the right to
assign this Agreement to a corporation, joint venture, partnership, limited
liability company or other similar entity, provided that Optionee and/or its
principals (including trusts of which the principals are trustors or settlors)
has or have at least a fifty percent (50%) interest in said entity.  Any
assignment permitted under this section shall not release Optionee of its
obligations hereunder, and the assignee or nominee under this Agreement shall
assume all obligations of Optionee and agree to execute all documents and to
perform all obligations imposed on Optionee as if the assignee or nominee was
the original buyer under this Agreement.  Except as expressly set forth above,
Optionee shall not transfer or assign this Agreement or any of Optionee’s rights
or obligations hereunder without the prior written consent of Optionor, which
Optionor may withhold in its sole and absolute discretion.  Any such transfer or
assignment made without Optionor’s prior written consent, if required hereunder,
shall be void and of no force and effect.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the parties.

 

15.           Merger.

 

(a)           Title.  All obligations, representations and warranties, express
or implied, of Optionor in connection with the state of title to the Property
shall merge in the Grant Deed delivered to Optionee at the Close of Escrow. 
Upon acceptance of title to the Property, Optionee expressly waives any right of
rescission and all claims for damages by reason of any obligation,
representation, warranty, promise or agreement pertaining to the state of title
to the Property.  By accepting title to the Property, Optionee agrees to rely
upon its policy of title insurance and shall

 

 

16

--------------------------------------------------------------------------------


 

 

look solely to the title insurer of the Property in the event of any claims
concerning defects in or other matters affecting title to the Property, which
are covered by such policy.

 

(b)           Merger of Obligations.  Unless expressly provided otherwise in
this Agreement, all obligations of Optionor under this Agreement shall merge in
and shall not survive delivery of the Grant Deed to Optionee.

 

16.           Broker’s Commission.  The parties acknowledge that Colliers
International (“Optionor’s Broker”) exclusively represents Optionor and BT
Commercial (“Optionee’s Broker”) exclusively represents Optionee in this
transaction.  Upon the Close of Escrow, Optionor shall pay a real estate
brokerage commission to Optionor’s Broker in connection with this transaction
pursuant to a separate agreement and Optionee shall pay a real estate brokerage
commission to Optionee’s Broker pursuant to a separate agreement.  Except with
respect to Optionor’s Broker and Optionee’s Broker, each party represents and
warrants to the other party that it has not dealt with, nor does such
representing party have any knowledge of, any persons, firms or entities which
would be entitled to a broker’s commission, finder’s fee or the like in
connection with the transactions contemplated by this Agreement.  In the event
any warranty or representation made by a party in this Section 14 proves to be
false, such party shall indemnify, defend and hold the other party harmless with
respect to any claims, losses, costs, liabilities and other expenses (including
attorneys’ fees) which the other party may incur as a result of such breach or
misrepresentation.  The foregoing obligation shall survive the Close of Escrow.

 

17.           Remedies.

 

(a)           Liquidated Damages.  OPTIONEE RECOGNIZES THAT THE PROPERTY WILL BE
REMOVED FROM THE MARKET DURING THE EXISTENCE OF THIS AGREEMENT.  OPTIONEE
ACKNOWLEDGES THAT IF IT DEFAULTS IN ITS PERFORMANCE HEREUNDER AFTER EXERCISING
THE OPTION AND PRIOR TO OR AT THE CLOSE OF ESCROW, OPTIONOR SHALL BE ENTITLED TO
COMPENSATION FOR THE DETRIMENT RESULTING FROM THE REMOVAL OF THE PROPERTY FROM
THE MARKET.  THE PARTIES HERETO AGREE THAT THE DAMAGES THAT OPTIONOR SHALL
SUSTAIN AS A RESULT OF SUCH BREACH WILL BE EXTREMELY DIFFICULT AND IMPRACTICABLE
TO ASCERTAIN.  THEREFORE, THE PARTIES AGREE THAT IF THE CLOSE OF ESCROW FAILS TO
OCCUR AS A RESULT OF A BREACH BY OPTIONEE OF ITS OBLIGATIONS HEREUNDER, OPTIONOR
SHALL BE ENTITLED TO RETAIN OR RECOVER THE SUM OF THE OPTION PAYMENT, ANY OPTION
EXTENSION PAYMENTS AND THE EXERCISE DEPOSIT AND ALL INTEREST ACCRUED THEREON AS
ITS EXCLUSIVE REMEDY AGAINST OPTIONEE, AT LAW OR IN EQUITY, FOR BREACH OF
OPTIONEE’S COVENANT TO PURCHASE THE PROPERTY (BUT NOT FOR BREACH OF THE MATTERS
SET FORTH IN THE FOLLOWING SENTENCE), AND SAID SUM SHALL BE PAID AND RECEIVED AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY.  EXCEPT WITH RESPECT TO OPTIONEE’S
BREACH OF ANY INDEMNITY OBLIGATION OR ANY OTHER OBLIGATION OF OPTIONEE HEREUNDER
(OTHER THAN THE COVENANT TO PURCHASE THE PROPERTY) WHICH SURVIVES THE CLOSE OF
ESCROW (WHICH BREACH SHALL ENTITLE OPTIONOR TO SEEK ANY AND ALL REMEDIES

 

 

17

--------------------------------------------------------------------------------


 

 

AVAILABLE AT LAW AND IN EQUITY AND FOR WHICH BREACH THIS SECTION 15 SHALL NOT
APPLY), BOTH PARTIES ACKNOWLEDGE AND AGREE THAT SAID AMOUNT IS PRESENTLY A
REASONABLE ESTIMATE OF OPTIONOR’S DAMAGES IN THE EVENT OF OPTIONEE’S BREACH OF
ITS OBLIGATION TO PURCHASE THE PROPERTY CONSIDERING ALL OF THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, INCLUDING THE RELATIONSHIP OF THE SUM TO
THE RANGE OF HARM TO OPTIONOR THAT REASONABLY COULD BE ANTICIPATED AND THE
ANTICIPATION THAT PROOF OF ACTUAL DAMAGES WOULD BE IMPRACTICAL OR EXTREMELY
DIFFICULT.  BY INITIALING THIS SECTION BELOW, THE PARTIES HERETO SIGNIFY THEIR
APPROVAL AND CONSENT TO THE TERMS OF THIS SECTION.

 

 

 

 

 

 

 

Optionor’s Initials

 

Optionee’s Initials

 

 

(b)           Optionee’s Remedies.  If the Close of Escrow does not occur
because of an uncured material default by Optionor under this Agreement at the
Close of Escrow, Optionee’s sole and exclusive remedies shall be to either (i)
terminate this Agreement by delivery of notice of termination to Optionor,
whereupon Optionor shall cause Escrow Holder to return to Optionee the Option
Payment, any applicable Option Extension Payment, and the Exercise Deposit and
all interest accrued thereon or (ii) continue this Agreement pending Optionee’s
action for specific performance.

 

18.           General Provisions.

 

(a)           Notices.  Any notice, request, demand, consent, approval or other
communication required or permitted hereunder or by law shall be in writing and
shall be deemed duly given (i) when personally delivered, (ii) sent by overnight
courier providing evidence of receipt of delivery, or (iii) by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
to the addresses set forth below or to such other address of which the parties
are subsequently notified in writing:

 

 

Optionor:

INTEGRATED DEVICE TECHNOLOGY, INC.

 

 

2975 Stender Way

 

 

Santa Clara, California 95054

 

 

Attn:

James L. Laufman, Esq.

 

 

 

General Counsel

 

 

 

 

 

With a copy to:

Berliner Cohen

 

 

10 Almaden Boulevard, Eleventh Floor

 

 

San Jose, California 95113

 

 

Attn:

Steven J. Casad, Esq.

 

 

 

 

 

Optionee:

Dan Caputo Co.

 

 

1530-A Parkmoor Avenue

 

 

San Jose, CA 95128-2406

 

 

Attn:

Mr. Phil Rolla

 

 

18

--------------------------------------------------------------------------------


 

 

 

With a copy to:

Hefner, Stark and Marois, LLP

 

 

2150 River Plaza Drive, Suite 450

 

 

Sacramento, CA 95833

 

 

Attn:

Joel S. Levy, Esq.

 

Notices shall be deemed delivered upon receipt.  Any party may change its
address for notice by giving written notice of such change to the other party.

 

(b)           Legal Fees.  In the event either party brings an action or suit
against the other party by reason of any breach of any of the covenants or
agreements on the part of the other party arising out of this Agreement, then,
in that event, the prevailing party in such action or dispute, whether by final
judgment or out of court settlement, shall be entitled to have and recover of
and from the other party all reasonable costs and expenses of suit, including
reasonable attorneys’ fees.

 

(c)           Waiver of Jury Trial.  Optionee and Optionor each acknowledge and
agree that any controversy which may arise under this Agreement would be based
upon difficult and complex issues, and therefore, Optionee and Optionor each
hereby waive any right to a trial by jury in any action or proceeding to enforce
or defend any rights under this Agreement and agree that any such action or
proceeding shall be tried in a court of competent jurisdiction by a judge and
not by a jury.

 

(d)           Survival of Indemnities.  Optionee’s indemnity obligation under
Sections 7(e) and 14 of this Agreement shall survive the recordation of the
Grant Deed at the Close of Escrow.  Optionor’s indemnity obligations under
Section 14 hereof shall survive the recordation of the Grant Deed at the Close
of Escrow.

 

(e)           Required Actions of Optionee and Optionor.  Optionee and Optionor
agree to execute such instruments and documents and to diligently undertake such
actions as may be reasonably required in order to consummate the purchase and
sale herein contemplated and shall use their diligent efforts to accomplish the
Close of Escrow in accordance with the provisions hereof.

 

(f)            Time of Essence.  Time is of the essence of each and every term,
condition, obligation, and provision hereof.

 

(g)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which,
together, shall constitute one and the same instrument.

 

(h)           Captions.  Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

 

 

19

--------------------------------------------------------------------------------


 

 

(i)            No Obligations to Third Parties.  Except as otherwise expressly
provided herein, the execution and delivery of this Agreement shall not be
deemed to confer any rights upon, nor obligate any of the parties hereto, to any
person or entity other than the parties hereto.

 

(j)            Exhibits.  The Exhibits attached hereto are hereby incorporated
herein by this reference.

 

(k)           Amendment to this Agreement.  The terms of this Agreement may not
be modified or amended except by an instrument in writing executed by each of
the parties hereto.

 

(l)            Waiver.  The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereto.

 

(m)          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

(n)           Fees and Other Expenses.  Except as otherwise provided herein,
each of the parties shall pay its own fees and expenses in connection with this
Agreement.

 

(o)           Severability.  If any provision of this Agreement is, or
hereinafter is adjudged to be, for any reason void, unenforceable, or invalid,
it is the specific intent of the parties that the remainder hereof shall be and
remain in full force and effect.

 

(p)           Entire Agreement.  This Agreement supersedes any prior agreement,
oral or written, and contains the entire agreement between Optionee and Optionor
as to the subject matter hereof.  No subsequent agreement, representation, or
promise made by either party hereto, or by or to an employee, officer, agent, or
representative of either party shall be of any effect unless it is in writing
and executed by the party to be bound thereby.

 

IN WITNESS WHEREOF, Optionee and Optionor have executed this Agreement as of the
day and year first above written.

 

 

“OPTIONOR”

 

 

 

 

INTEGRATED DEVICE TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

20

--------------------------------------------------------------------------------


 

 

 

“OPTIONEE”

 

 

 

 

DAN CAPUTO CO.,

 

a California corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

21

--------------------------------------------------------------------------------


 

 

EXHIBIT ”A”

 

LEGAL DESCRIPTION OF PROPERTY

 

 

Real property in the City of Salinas, County of Monterey, State of California,
described as follows:

 

PARCEL A, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD DECEMBER 31, 1985
IN THE OFFICE OF THE COUNTY RECORDER OF THE COUNTY OF MONTEREY, STATE OF
CALIFORNIA, IN VOLUME 16 OF PARCEL MAPS, AT PAGE 126.

 

APN:  003-863-031-000

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT ”B”

 

GRANT DEED

 

Order No.

Escrow or Loan No.

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Dan Caputo Co.

1530-A Parkmoor Avenue

San Jose, CA 95128-2406

Attn:  Mr. Phil Rolla

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

 

 

 

Mail Tax Statements to:

 

The undersigned grantor declares:

 

 

 

 

 

 

 

 

Documentary Transfer Tax is shown on a separate sheet attached to this deed and
is not a part of the public record.

 

 

 

 

 

Attn:

 

 

 

 

 

 

 

 

 

A.P.N.  003-863-031

 

 

 

 

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

 

INTEGRATED DEVICE TECHNOLOGY, INC., a Delaware corporation,

 

hereby GRANTS to DAN CAPUTO CO., a California corporation,

 

that certain real property in the City of Salinas, County of Monterey, State of
California, more particularly described as follows:  See Attachment 1

 

This Grant is made subject to all covenants, conditions, restrictions,
exceptions, easements, rights-of-way, rights of access, agreements,
reservations, encumbrances, liens and other matters of record; any matter which
would be disclosed by accurate survey, investigation or inquiry; any tax,
assessment or other governmental lien against the property; and subject to
existing environmental conditions (if any) including conditions arising from
past uses affecting the property.

 

 

 

 

INTEGRATED DEVICE TECHNOLOGY, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

DO NOT RECORD

 

 

 

FILOR REQUESTS

 

DO NOT RECORD STAMP VALUE

 

NOTE:  This Declaration is not a public record

 

Document #

 

DECLARATION OF TAX DUE:  SEPARATE PAPER:

(Revenue and Taxation Code 11932-11933)

 

DOCUMENTARY TRANSFER TAX IS $

 

o                                    Computed on full value

 

o                                    Computed on full value less liens or
encumbrances remaining at the time of conveyance

 

APN:  003-863-031

 

Property located in:

 

o                                    Unincorporated

 

ý                                    City of Salinas

 

 

CITY CONVEYANCE TAX IS  $   N/A

 

 

 

 

Signature of party determining tax

 

 

 

 

 

Name (Typed or Printed)

 

 

 

2

--------------------------------------------------------------------------------


 

 

STATE OF CALIFORNIA

 

 

 

}

ss.

COUNTY OF

 

 

 

On                                   , before me,
                                             , personally appeared
                                   ,

 

personally known to me —OR- proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed

 

to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

SIGNATURE OF NOTARY

 

 

CAPACITY CLAIMED BY SIGNER

 

Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the document.

 

 

INDIVIDUAL
CORPORATE OFFICERS(S)

 

 

 

 

 

 

 

 

 

 

 

Title(s)

 

 

 

 

 

 

 

PARTNER(S)

LIMITED

 

 

 

GENERAL

 

 

 

 

 

 

ATTORNEY-IN-FACT
TRUSTEE(S)
GUARDIAN/CONSERVATOR
OTHER:

 

 

 

 

 

 

 

SIGNER IS REPRESENTING:

 

 

 

Name of Person(s) or Entity(ies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

ATTACHMENT 1

 

LEGAL DESCRIPTION OF PROPERTY

 

 

Real property in the City of Salinas, County of Monterey, State of California,
described as follows:

 

PARCEL A, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD DECEMBER 31, 1985
IN THE OFFICE OF THE COUNTY RECORDER OF THE COUNTY OF MONTEREY, STATE OF
CALIFORNIA, IN VOLUME 16 OF PARCEL MAPS, AT PAGE 126.

 

APN:  003-863-031-000

 

 

 

4

--------------------------------------------------------------------------------


 

 

EXHIBIT ”C”

 

CERTIFICATION OF NON-FOREIGN STATUS

(Entity Transferor)

 

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by INTEGRATED DEVICE TECHNOLOGY,
INC., the undersigned hereby certifies the following on behalf of INTEGRATED
DEVICE TECHNOLOGY, INC.:

 

1.             INTEGRATED DEVICE TECHNOLOGY is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Internal Revenue Code and Income Tax Regulations);

 

2.             INTEGRATED DEVICE TECHNOLOGY, INC.’S U.S. employer identification
number is                                 ; and

 

3.             INTEGRATED DEVICE TECHNOLOGY, INC.’s office address is 2975
Stender Way, Santa Clara, California 95054, Attn: James L. Laufman, Esq.,
General Counsel.

 

INTEGRATED DEVICE TECHNOLOGY, INC. understands that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
INTEGRATED DEVICE TECHNOLOGY, INC.

 

 

 

 

INTEGRATED DEVICE TECHNOLOGY, INC.

 

 

 

a Delaware corporation

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT “D”

 

 

ASSIGNMENT AND ASSUMPTION OF DECLARATION OF COVENANTS, CONDITIONS
AND RESTRICTIONS

 

 

THIS ASSIGNMENT AND ASSUMPTION OF DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS (“Assignment”) is executed effective as of           , 2003 (the
“Effective Date”) by and between INTEGRATED DEVICE TECHNOLOGY, INC., a Delaware
corporation (“Assignor”), and DAN CAPUTO CO., a California corporation
(“Assignee”).

RECITALS

 

A.            Assignor is the owner of certain real property located in the City
of Salinas, County of Monterey, State of California more particularly described
in Exhibit A attached hereto (“Property”).  Pursuant to a grant deed of even
date herewith, Assignor is conveying the Property to Assignee.

 

B.            The Property is subject to that certain Declaration of Covenants,
Conditions and Restrictions dated as of September 13, 1982 and recorded on
September 21, 1982 in Reel 1579, Page 142 in the Official Records of Monterey
County, California (“Declaration”).

 

C.            In connection with the conveyance of the Property to Assignee,
Assignor desires to assign to Assignee all of Assignor’s right, title, interest,
duties and obligations under the Declaration with respect to the Property.

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Assignor does hereby assign, transfer and convey to Assignee all
of Assignor’s right, title, interest, duties and obligations in, to or under the
Declaration with respect to the Property arising from and after the Effective
Date.

 

2.             Assignee hereby accepts the foregoing assignment, and hereby
assumes all of the right, title, interest, duties and obligations of Assignor
in, to and under the Declaration with respect to the Property arising from and
after the Effective Date.  Assignee hereby acknowledges the obligations of
Assignor under the Declaration and agrees to be bound by the Declaration.

 

3.             This Assignment may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one instrument.  In
addition, counterpart signature pages may be (but shall not be required to be)
annexed to one Assignment.  It is the intent hereof that when both parties have
executed one or more counterparts, this Assignment shall be in full force and
effect.

 

 

1

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the
dates set forth below, to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

 

INTEGRATED DEVICE TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

DAN CAPUTO CO.,

 

a California corporation,

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

Real property in the City of Salinas, County of Monterey, State of California,
described as follows:

 

PARCEL A, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD DECEMBER 31, 1985
IN THE OFFICE OF THE COUNTY RECORDER OF THE COUNTY OF MONTEREY, STATE OF
CALIFORNIA, IN VOLUME 16 OF PARCEL MAPS, AT PAGE 126.

 

APN:  003-863-031-000

 

 

 

1

--------------------------------------------------------------------------------

